Conformed Version

 

Exhibit 10.19

 

DATED 14 SEPTEMBER 2004

 

CERTAIN FINANCIAL INSTITUTIONS

as Original First Ranking Lenders

 

BANCO NACIONAL ULTRAMARINO, S.A.

as Second Ranking Finance Party

 

WYNN GROUP ASIA, INC.

as Third Ranking Finance Party

 

WYNN RESORTS (MACAU) S.A.

as Company

 

SOCIÉTÉ GÉNÉRALE, HONG KONG BRANCH

as Security Agent

 

SOCIÉTÉ GÉNÉRALE ASIA LIMITED

as Intercreditor Agent

 

SOCIÉTÉ GÉNÉRALE ASIA LIMITED

as Hotel Facility Agent and Project Facility Agent

 

and

 

OTHERS

 

--------------------------------------------------------------------------------

 

DEED OF APPOINTMENT AND PRIORITY

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

CONTENTS

 

Clause

--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

1.

   Definitions and Interpretation    1

2.

   Parallel Debt (Covenant to pay the Security Agent)    8

3.

   Ranking and Priority    9

4.

   First Ranking Finance Parties: Rights and Obligations    9

5.

   Second Ranking Finance Party: Rights and Obligations    9

6.

   Third Ranking Finance Party: Rights and Obligations    11

7.

   Assignment of Third Ranking Liabilities    15

8.

   Representations    15

9.

   Disposal, Insurance Proceeds, proceeds in securities account and accounts   
17

10.

   Entitlement to Enforce    18

11.

   Effect of Insolvency Event    19

12.

   Turnover of Receipts    20

13.

   Sharing    21

14.

   Enforcement of Security    22

15.

   Application of Proceeds    25

16.

   The Security Agent    29

17.

   Change of Security Agent and Delegation    37

18.

   Change of Party and Accession by Hedging counterparties    43

19.

   Fees and Expenses    45

20.

   Indemnities    47

21.

   Information    49

22.

   Notices    49

23.

   Preservation    51

24.

   Consents, Amendments and Override    52

25.

   Counterparts    53

26.

   Governing Law    53

27.

   Enforcement    53

SCHEDULE 1

   FORM OF FINANCE PARTY ACCESSION UNDERTAKING    55

SCHEDULE 2

   ASSIGNMENT OF THIRD RANKING LIABILITIES    57

SCHEDULE 3

   FORM OF ASSIGNOR ACCESSION DEED    66

SCHEDULE 4

   FORM OF CONFIDENTIALITY UNDERTAKING: CHANGE OF SECURITY AGENT    68

 



--------------------------------------------------------------------------------

 

THIS DEED is dated 14 September 2004 and made between:

 

(1) THE FINANCIAL INSTITUTIONS named on the signing pages as First Ranking
Lenders (the “Original First Ranking Lenders”);

 

(2) BANCO NACIONAL ULTRAMARINO, S.A. (the “Second Ranking Finance Party”);

 

(3) WYNN GROUP ASIA, INC., a company organised under the laws of Nevada, as
creditor of the Third Ranking Liabilities (the “Third Ranking Finance Party”)
and as assignor under Schedule 2 (Assignment of Third Ranking Liabilities) (the
“Assignor”);

 

(4) WYNN RESORTS (MACAU) S.A. (the “Company”);

 

(5) SOCIÉTÉ GÉNÉRALE, HONG KONG BRANCH as agent and security trustee for (unless
otherwise provided herein) the Secured Parties (the “Security Agent”);

 

(6) SOCIÉTÉ GÉNÉRALE ASIA LIMITED in its capacity as Intercreditor Agent (the
“Intercreditor Agent”);

 

(7) SOCIÉTÉ GÉNÉRALE ASIA LIMITED in its capacity as Hotel Facility Agent (the
“Hotel Facility Agent”);

 

(8) SOCIÉTÉ GÉNÉRALE ASIA LIMITED in its capacity as Project Facility Agent (the
“Project Facility Agent”);

 

(9) DEUTSCHE BANK AG, HONG KONG BRANCH and SOCIÉTÉ GÉNÉRALE ASIA LIMITED in
their capacities as global coordinating lead arrangers of the Facilities (the
“Global Coordinating Lead Arrangers” or “GCLAs”); and

 

(10) BANCO NACIONAL ULTRAMARINO, S.A. in its capacity as agent for the Security
Agent under the Power of Attorney (the “POA Agent”).

 

IT IS AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

 

In this Deed, terms defined in the Common Terms Agreement shall, unless
otherwise defined in this Deed, bear the same meaning when used in this Deed
and, in addition:

 

“Affiliate” means, in relation to any Person, a Subsidiary of that Person or a
Holding Company of that Person or any other Subsidiary of that Holding Company.

 

“Assignor Accession Deed” means a deed in substantially the form set out in
Schedule 3 (Form of Assignor Accession Deed).

 

“Charged Property” means all of the assets which from time to time are, or are
expressed to be, the subject of the Transaction Security.

 

“Collateral Rights” means all rights, powers and remedies of the Security Agent
provided by Schedule 2 (Assignment of Third Ranking Liabilities) or by law.

 

- 1 -



--------------------------------------------------------------------------------

“Common Terms Agreement” means the common terms agreement dated 14 September
2004 and made between, among others, the Company, the financial institutions
defined therein as Hotel Facility Lenders, Project Facility Lenders and
Revolving Credit Facility Lenders, the Hotel Facility Agent, the Project
Facility Agent, the Intercreditor Agent and the Security Agent.

 

“DAP Finance Documents” means this Deed, the Second Ranking Facility Agreement
and the Third Ranking Funding Agreement.

 

“Delegate” means any delegate, agent (including the POA Agent), attorney or
co-trustee appointed by the Security Agent in accordance with the terms of the
relevant Finance Documents.

 

“Enforcement Action” means:

 

  (a) the acceleration of any Liabilities or any declaration that any
Liabilities are prematurely due and payable or payable on demand;

 

  (b) the taking of any steps to perfect, enforce or require the perfection or
enforcement of any of the Transaction Security (including the crystallisation or
consolidation of any floating charge forming part of the Transaction Security)
or any other Security in respect of any Liabilities;

 

  (c) the making of any demand against any Grantor or any other Person in
relation to any guarantee, indemnity or other assurance against loss in respect
of any Liabilities or exercising any right to require any Grantor or any other
Person to acquire any Liability (including exercising any put or call option
against any Grantor or any other Person) for the redemption or purchase of any
Liability;

 

  (d) the exercise of any right of set-off against any Grantor or any other
Person in respect of any Liabilities;

 

  (e) the suing for, commencing or joining of any legal or arbitration
proceedings against any Grantor or any other Person to recover or in respect of
any Liabilities;

 

  (f) the entering into of any composition, assignment or arrangement in the
context of insolvency with any Grantor; or

 

  (g) the petitioning, applying or voting for, or the taking of any steps
(including the appointment of any liquidator, receiver, administrator or similar
officer) in relation to, the winding up, bankruptcy, dissolution, administration
or reorganisation of any Grantor or any suspension of payments or moratorium of
any indebtedness of any Grantor, or any analogous procedure or step in any
jurisdiction.

 

“Enforcement Notice” means a notice of enforcement delivered by the Security
Agent to any Sponsor after receipt by the Security Agent:

 

  (a)

at any time prior to the later of (i) the end of each of the Hotel Facility
Availability Period and the Project Facility Availability Period and (ii) the

 

- 2 -



--------------------------------------------------------------------------------

 

payment and discharge in full of the First Ranking Liabilities, of an
instruction from the Intercreditor Agent stating that an Event of Default under
the First Ranking Finance Documents has occurred (which instruction may only be
given by the Intercreditor Agent pursuant to Clause 19.2 of the Common Terms
Agreement) and, as at the date of such notice from the Intercreditor Agent, is
continuing;

 

  (b) at any time after the later of (i) the end of each of the Hotel Facility
Availability Period and the Project Facility Availability Period and (ii) the
payment and discharge in full of the First Ranking Liabilities but prior to the
payment and discharge in full of the Second Ranking Liabilities, of an
instruction from the Second Ranking Finance Party stating that an Event of
Default under the Second Ranking Finance Documents has occurred and, as at the
date of such notice from the Second Ranking Finance Party, is continuing; or

 

  (c) at any time after the later of (i) the end of each of the Hotel Facility
Availability Period and the Project Facility Availability Period and the payment
and discharge in full of the First Ranking Liabilities and the Second Ranking
Liabilities, of an instruction from the Third Ranking Finance Party stating that
an Event of Default under the Third Ranking Finance Documents has occurred and,
as at the date of such notice from the Third Ranking Finance Party, is
continuing.

 

“Event of Default” means:

 

  (a) in relation to or under the Common Terms Agreement, any event or
circumstance specified as such in the Common Terms Agreement;

 

  (b) in relation to or under the Second Ranking Facility Agreement, any event
or circumstance specified as such in the Second Ranking Facility Agreement or if
no such event or circumstance is specified in the Second Ranking Facility
Agreement, the failure by the Company to pay any amount within 5 days after such
amount becomes due in accordance with the terms thereof; or

 

  (c) in relation to or under the Third Ranking Funding Agreement, any event or
circumstance specified as such in the Third Ranking Funding Agreement,

 

and an “Event of Default” means any of them.

 

“Finance Document” means each of the First Ranking Finance Documents, the Second
Ranking Finance Documents, the Third Ranking Finance Documents and any other
document designated as such by the Security Agent and the Company.

 

“Finance Parties” means the Secured Parties other than the Security Agent.

 

“Finance Party Accession Undertaking” means an undertaking in substantially the
form set out in Schedule 1 (Form of Finance Party Accession Undertaking).

 

“First and Second Ranking Secured Obligations” means the Secured Obligations
other than the Third Ranking Liabilities.

 

- 3 -



--------------------------------------------------------------------------------

“First Ranking Finance Documents” means the Senior Finance Documents as defined
in the Common Terms Agreement.

 

“First Ranking Finance Parties” means the First Ranking Funding Parties, the
Intercreditor Agent, the GCLAs, the Hotel Facility Agent and the Project
Facility Agent.

 

“First Ranking Funding Parties” means the First Ranking Lenders and the Hedging
Counterparties.

 

“First Ranking Lenders” means each Original First Ranking Lender and any Person
which becomes a Party to this Deed as a First Ranking Lender in accordance with
Clause 18 (Change of Party and Accession by Hedging counterparties).

 

“First Ranking Liabilities” means the Liabilities owed by the Grantors to the
First Ranking Finance Parties under the First Ranking Finance Documents.

 

“Funding Parties” means the First Ranking Lenders, the Hedging Counterparties,
the Second Ranking Finance Party and the Third Ranking Finance Party.

 

“Grantors” means the Company, the Obligors, Mr. Wong Chi Seng and the Assignor.

 

“Hedging Counterparties” means any Hedging Counterparty (as defined in the
Common Terms Agreement) which becomes a Party in accordance with the terms of
Clause 18.2 or Clause 18.4 (Hedging Counterparties).

 

“Hedging Liabilities” means the Liabilities owed by the Company to the Hedging
Counterparties under the Hedging Agreements.

 

“Insolvency Event” means, in relation to any Grantor (other than Mr Wong Chi
Seng):

 

  (a) such Grantor shall have commenced any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, administration,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or such Grantor shall make a
general assignment for the benefit of its creditors;

 

  (b) there shall be commenced against such Grantor any case, proceeding or
other action of a nature referred to in sub-paragraph (a) above that (A) results
in the entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 60 days;

 

  (c)

there shall be commenced against such Grantor any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,

 

- 4 -



--------------------------------------------------------------------------------

 

discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof;

 

  (d) such Grantor consents to, approves of, or acquiesces in, any of the acts
set forth in sub-paragraphs (a), (b) or (c) above; or

 

  (e) such Grantor shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due.

 

“Liabilities” means all present and future liabilities and obligations at any
time of:

 

  (a) any Sponsor to any First Ranking Finance Party (including the Obligations
as defined in the Common Terms Agreement), the Second Ranking Finance Party
and/or the Third Ranking Finance Party, in each case under the Finance
Documents; and/or

 

  (b) the Assignor to any First Ranking Finance Party and/or the Second Ranking
Finance Party under this Deed,

 

both actual and contingent and whether incurred solely or jointly or in any
other capacity under the Finance Documents together with any of the following
matters relating to or arising in respect of those liabilities and obligations:

 

  (i) any refinancing, novation, deferral or extension;

 

  (ii) any claim for damages or restitution; and

 

  (iii) any claim as a result of any recovery by any Grantor (other than Mr Wong
Chi Seng) of a payment or discharge on the grounds of preference,

 

and any amounts which would be included in any of the above but for any
discharge, non-provability or unenforceability of those amounts in any
insolvency or other proceedings.

 

“Mandatory Permitted Lien” means:

 

  (a) any attachment or judgment Lien not constituting an Event of Default; or

 

  (b) any other Lien arising by mandatory operation of law,

 

provided that in each case such Lien is either discharged within 21 days of
arising or one or more bonds are provided for such Lien on such terms and for
such amount satisfactory to the Security Agent (acting reasonably).

 

“Party” means a party to this Deed.

 

“Performance Bond” means the bank guarantee issued or to be issued by the Second
Ranking Finance Party under or pursuant to the Second Ranking Facility
Agreement.

 

“Permitted Payment” means:

 

  (a) payment to the Second Ranking Finance Party permitted under Clause 5.2 (No
Payment) and Clause 5.3 (Restricted Payments); and

 

- 5 -



--------------------------------------------------------------------------------

  (b) payment to the Third Ranking Finance Party permitted under Clause 6.2 (No
Payment), Clause 6.3 (Accrual of Interest) and Clause 6.4 (Restricted Payments).

 

“Receiver” means a receiver or receiver and manager or administrative receiver
of the whole or any part of the Charged Property.

 

“Second Ranking Facility Agreement” means the Bank Guarantee Reimbursement
Agreement dated 14 September 2004 between the Company and the Second Ranking
Finance Party.

 

“Second Ranking Finance Documents” means the Second Ranking Facility Agreement.

 

“Second Ranking Liabilities” means the Liabilities owed by the Grantors to the
Second Ranking Finance Party under the Second Ranking Finance Documents.

 

“Secured Obligations” means all the Liabilities (other than any of the
Liabilities owed by Mr Wong Chi Seng) and all other present and future
obligations at any time due, owing or incurred by any Grantor (other than Mr
Wong Chi Seng) to any Secured Party under the Finance Documents, both actual and
contingent and whether incurred solely or jointly and as principal or surety or
in any other capacity.

 

“Secured Parties” means the Security Agent, any Receiver or Delegate, and each
of the First Ranking Finance Parties, the Second Ranking Finance Party and the
Third Ranking Finance Party from time to time but, in the case of each First
Ranking Finance Party, the Second Ranking Finance Party and the Third Ranking
Finance Party, only if it is a party to this Deed or has delivered to the
Security Agent a duly executed Finance Party Accession Undertaking accepted by
the Security Agent in accordance with Clause 18.6 (Finance Party Accession
Undertaking) and, in the case of a First Ranking Finance Party (other than the
Intercreditor Agent), the Intercreditor Agent.

 

“Security” means:

 

  (a) a mortgage, charge, pledge, lien or other encumbrance securing any
obligation of any Person;

 

  (b) any arrangement under which money or claims to, or the benefit of, a bank
or other account may be applied, set off or made subject to a combination of
accounts so as to effect discharge of any sum owed or payable to any Person or;

 

  (c) any other type of preferential arrangement (including any title transfer
and retention arrangement) having a similar effect.

 

“Security Providers” means each Direct Insurer which is a party to an Assignment
of Reinsurances and the Grantors.

 

“Sponsors” means the Grantors (other than the Assignor in its capacity as such).

 

“Third Ranking Funding Agreement” means the Subordinated Funding Agreement and
the notes issued thereunder.

 

- 6 -



--------------------------------------------------------------------------------

“Third Ranking Finance Documents” means the Third Ranking Funding Agreement.

 

“Third Ranking Liabilities” means any Liabilities owed by the Company to the
Third Ranking Finance Party under the Third Ranking Finance Documents.

 

“Transaction Security” means the Security created or expressed to be created
under or pursuant to any of the Security Documents (including, without
limitation, the assignment created or expressed to be created under or pursuant
to Schedule 2 (Assignment of Third Ranking Liabilities)).

 

“TRL Enforcement Notice” means a notice of enforcement delivered by the Security
Agent to the Assignor after receipt by the Security Agent:

 

  (a) at any time prior to the later of (i) the end of each of the Hotel
Facility Availability Period and the Project Facility Availability Period and
(ii) the payment and discharge in full of the First Ranking Liabilities, of an
instruction from the Intercreditor Agent stating that an Event of Default has
occurred under the First Ranking Finance Documents and (as at the date of such
notice from the Intercreditor Agent) is continuing; or

 

  (b) at any time after the later of (i) the end of each of the Hotel Facility
Availability Period and the Project Facility Availability Period and (ii) the
payment and discharge in full of the First Ranking Liabilities but prior to the
payment and discharge in full of the Second Ranking Liabilities, of an
instruction from the Second Ranking Finance Party stating that an Event of
Default has occurred under the Second Ranking Facility Agreement and (as at the
date of such notice from the Second Ranking Finance Party) is continuing.

 

“TRL Secured Parties” means the Secured Parties (other than the Third Ranking
Finance Party).

 

“Wong Event” has the meaning given in the Wong Share Pledge.

 

1.2 Construction

 

  (a) In this Deed, the rules of construction and interpretation contained in
Clause 1.2 (Principles of Construction) and Clause 1.3 (Rules of Interpretation)
of the Common Terms Agreement shall be incorporated into this Deed and shall
apply to the construction of this Deed and, unless a contrary indication appears
a reference in this Deed to:

 

  (i) any Grantor, the Assignor, any Secured Party or any Party shall be
construed so as to include its successors in title, permitted assignees and
permitted transferees and, in the case of the Security Agent, any Person for the
time being appointed as agent and security trustee or security trustees in
accordance with this Deed and, in the case of the POA Agent, any Person for the
time being appointed as agent for the Security Agent under the Power of Attorney
in accordance with this Deed;

 

  (ii) “assets” includes present and future properties, revenues and rights of
every description; and

 

- 7 -



--------------------------------------------------------------------------------

  (iii) a Second Ranking Finance Document or a Third Ranking Finance Document
shall be construed as that Second Ranking Finance Document or, as the case may
be, that Third Ranking Finance Document amended or novated (however
fundamentally) as permitted by this Deed.

 

1.3 Third party rights

 

  (a) The Contracts (Rights of Third Parties) Act 1999 applies to Clause 1.4
(Non-Recourse Liability) but only for the benefit of the Operatives subject
always to the terms of Clause 26 (Governing Law) and Clause 27 (Enforcement).

 

  (b) Except as provided in sub-paragraph (a) above, a Person who is not a party
to this Deed has no right under the Contracts (Rights of Third Parties) Act 1999
to enforce or to enjoy the benefit of any term of this Deed.

 

  (c) The consent of any Person who is not a party to this Deed is not required
to rescind or vary this Deed.

 

1.4 Non-Recourse Liability

 

Notwithstanding any provision in the Finance Documents to the contrary, no
Operative shall be personally liable for payments due hereunder or under any of
the Finance Documents or for the performance of any obligation hereunder or
thereunder, save, in relation to any Operative, pursuant to any Finance Document
to which such Operative is party. The sole recourse of the Secured Parties for
satisfaction of any of the obligations of any of the Obligors hereunder and
under the other Finance Documents shall be against the Obligors, and not against
any assets or property of any Operative save to the extent such Operative is
party to a Finance Document and is expressed to be liable for such obligation
thereunder. In the case of Mr Wong Chi Seng, his liability shall be limited to
his shares in the Company.

 

2. PARALLEL DEBT (COVENANT TO PAY THE SECURITY AGENT)

 

2.1 Notwithstanding any other provision of this Deed, the Company hereby
irrevocably and unconditionally undertakes to pay to the Security Agent, as
creditor in its own right and not as representative of the other Secured
Parties, sums equal to and in the currency of each amount payable by the Company
to each of the Secured Parties under each of the Finance Documents as and when
that amount falls due for payment under the relevant Finance Document or would
have fallen due but for any discharge resulting from failure of another Secured
Party to take appropriate steps, in insolvency proceedings affecting the
Company, to preserve its entitlement to be paid that amount.

 

2.2 The Security Agent shall have its own independent right to demand payment of
the amounts payable by the Company under Clause 2.1, irrespective of any
discharge of the Company’s obligation to pay those amounts to the other Secured
Parties resulting from failure by them to take appropriate steps, in insolvency
proceedings affecting the Company, to preserve their entitlement to be paid
those amounts.

 

2.3

Any amount due and payable by the Company to the Security Agent under this
Clause 2 (Parallel Debt (Covenant to pay the Security Agent)) shall be decreased
to the extent that

 

- 8 -



--------------------------------------------------------------------------------

the other Secured Parties have received (and are able to retain) payment in full
of the corresponding amount under the other provisions of the Finance Documents.

 

3. RANKING AND PRIORITY

 

Each of the Parties agrees that the Liabilities owed by, and the Transaction
Security granted by, the Grantors to the Secured Parties rank in the following
order and are postponed and subordinated to any prior ranking Liabilities as
follows:

 

  (a) first, the First Ranking Liabilities;

 

  (b) second, the Second Ranking Liabilities; and

 

  (c) third, the Third Ranking Liabilities.

 

4. FIRST RANKING FINANCE PARTIES: RIGHTS AND OBLIGATIONS

 

4.1 Payment

 

The Grantors may pay, repay, redeem or acquire the First Ranking Liabilities at
any time in accordance with the terms of the First Ranking Finance Documents.

 

4.2 Security

 

The First Ranking Finance Parties may take, accept or receive the benefit of any
Security, guarantee, indemnity or other assurance against loss in respect of the
First Ranking Liabilities in addition to the Transaction Security.

 

4.3 Increase of principal

 

The First Ranking Finance Parties may from time to time (if permitted under the
terms of the First Ranking Finance Documents), without the consent of the Second
Ranking Finance Party or the Third Ranking Finance Party, increase the principal
amount available under the First Ranking Finance Documents up to USD800,000,000
(or, if the Company incurs Financial Indebtedness permitted under paragraph 2(f)
of Schedule 5 Part B of the Common Terms Agreement, USD800,000,000 plus an
amount being 150% of the aggregate amount of such Financial Indebtedness
incurred by the Company) shall be treated as being part of the First Ranking
Liabilities.

 

4.4 Amendments

 

The First Ranking Finance Parties may (in addition to any increase in principal
permitted by this Deed) amend the First Ranking Finance Documents (other than
this Deed) at any time, provided such amendments are made in accordance with the
terms thereof.

 

5. SECOND RANKING FINANCE PARTY: RIGHTS AND OBLIGATIONS

 

5.1 Subordination

 

Each of the Company, the Assignor and the Second Ranking Finance Party agrees
that, prior to the later of (i) the end of each of the Hotel Facility
Availability Period and the Project Facility Availability Period and (ii) the
payment and discharge in full of the First Ranking Liabilities, the Second
Ranking Liabilities and the claims of the Second Ranking Finance Party (whether
in respect of principal, interest or otherwise) in respect of the Second Ranking
Liabilities shall be subordinated to the First Ranking Liabilities and postponed
to the claims of the First Ranking Finance Parties in respect of the First

 

- 9 -



--------------------------------------------------------------------------------

Ranking Liabilities in accordance with the terms hereof. For the avoidance of
doubt, this Clause is without prejudice to Clause 15 (Application of Proceeds).

 

5.2 No Payment

 

Except as permitted under Clause 11 (Effect of Insolvency Event) and Clause 5.3
(Restricted Payments), each of the Company, the Assignor and the Second Ranking
Finance Party hereby undertakes and agrees that, unless and until the later of
(i) the end of each of the Hotel Facility Availability Period and the Project
Facility Availability Period and (ii) the payment and discharge in full of the
First Ranking Liabilities:

 

  (a) no Second Ranking Liabilities (nor any part thereof) shall be payable or
repayable, paid or repaid; and

 

  (b) none of the Second Ranking Finance Party and the Grantors shall at any
time have or claim any right of set-off, deduction or counterclaim in respect of
the Second Ranking Liabilities or any part thereof, and each of the Second
Ranking Finance Party, the Company and the Assignor agrees that none of them
shall exercise any such right which it may otherwise have and hereby waives all
such rights,

 

except that:

 

  (i) at all times the Company may pay annual fees in accordance with section
2.4 and section 2.5 of the Second Ranking Facility Agreement and, if the
Performance Bond is drawn, interest in accordance with section 3.4 of the Second
Ranking Facility Agreement; and

 

  (ii) if:

 

  (A) the Company fails to pay any sum due under the Concession Contract which
failure is of a technical or administrative nature;

 

  (B) the Performance Bond is drawn by the Macau SAR in respect of such failure
in an amount not more than the sum referred to in paragraph (A) above; and

 

  (C) the Company has delivered evidence satisfactory to the Intercreditor Agent
that it had sufficient funds available to make the payment referred to in
paragraph (A) above,

 

the Company may indemnify the Second Ranking Finance Party against the amount so
drawn by the Macau SAR under the Performance Bond provided that the Second
Ranking Finance Party reinstates the Performance Bond to the amount of bank
guarantee required under article 61(3) of the Concession Contract and there is
no continuing default under the Concession Contract in respect of such failure
to pay.

 

5.3 Restricted Payments

 

The Company may pay Second Ranking Liabilities out of moneys which could be used
to make Restricted Payments in accordance with paragraph 6 of Part B (Negative

 

- 10 -



--------------------------------------------------------------------------------

Covenants) of Schedule 5 (Covenants) of the Common Terms Agreement at the time
such Restricted Payments can be made.

 

5.4 Security

 

The Second Ranking Finance Party may not take, accept or receive the benefit of
any Security, guarantee, indemnity or other assurance against loss in respect of
the Second Ranking Liabilities in addition to the Transaction Security and the
Lien referred to in paragraph 3(n) of Schedule 5 Part B of the Common Terms
Agreement.

 

5.5 Amendments

 

The Second Ranking Finance Party may amend the Second Ranking Finance Documents
in accordance with their terms at any time unless that amendment is, in relation
to the provisions of the Second Ranking Finance Documents as at the date of this
Deed, a change:

 

  (a) in the principal amount of the facility available under the Second Ranking
Facility Agreement or the face value of the bank guarantee issued or to be
issued pursuant to the Second Ranking Facility Agreement;

 

  (b) in the currency of repayment, reimbursement or prepayment of that
facility;

 

  (c) the effect of which is to accelerate all or any of the dates of repayment,
reimbursement or prepayment of that facility;

 

  (d) in the basis on which interest, fees or commission accrue, are calculated
or are payable;

 

  (e) the effect of which is to make any Grantor liable to make additional or
increased payments; or

 

  (f) to the representations, undertakings, financial covenants or events of
default unless such representations, undertakings, financial covenants or, as
the case may be, events of default after such change are no more restrictive or
onerous to any Grantor than the terms under the First Ranking Finance Documents

 

in which case the prior written consent of the Intercreditor Agent is required.

 

5.6 Provision of Documents

 

The Second Ranking Finance Party shall, promptly upon any amendment of any of
the Second Ranking Finance Documents, deliver a copy of such amendment to the
Security Agent.

 

6. THIRD RANKING FINANCE PARTY: RIGHTS AND OBLIGATIONS

 

6.1 Subordination

 

Each of the Company and the Third Ranking Finance Party agrees that, prior to
the later of (i) the end of each of the Hotel Facility Availability Period and
the Project Facility Availability Period and (ii) the payment and discharge in
full of the First Ranking Liabilities and the Second Ranking Liabilities, the
Third Ranking Liabilities and the claims of the Third Ranking Finance Party
(whether in respect of principal, interest or otherwise) in respect of the Third
Ranking Liabilities shall be subordinated to the First

 

- 11 -



--------------------------------------------------------------------------------

Ranking Liabilities and the Second Ranking Liabilities and postponed to the
claims of the First Ranking Finance Parties in respect of the First Ranking
Liabilities and the Second Ranking Finance Party in respect of the Second
Ranking Liabilities in accordance with the terms hereof.

 

6.2 No Payment

 

Except as permitted under Clause 11 (Effect of Insolvency Event), Clause 6.3
(Accrual of Interest) and Clause 6.4 (Restricted Payments), each of the Company
and the Third Ranking Finance Party hereby undertakes and agrees that, unless
and until the later of (i) the end of each of the Hotel Facility Availability
Period and the Project Facility Availability Period and (ii) the payment and
discharge in full of the First Ranking Liabilities and the Second Ranking
Liabilities:

 

  (a) no Third Ranking Liabilities (nor any part thereof) shall be payable or
repayable, paid or repaid; and

 

  (b) none of the Third Ranking Finance Party and the Sponsors shall at any time
have or claim any right of set-off, deduction or counterclaim in respect of the
Third Ranking Liabilities or any part thereof, and each of the Third Ranking
Finance Party and the Sponsors agrees that none of them shall exercise any such
right which it may otherwise have and hereby waives all such rights,

 

except that, the Company may pay:

 

  (i) at any time prior to the Opening Date, interest (but not any other
payment) then due in accordance with the terms of the Third Ranking Funding
Agreement (in this Clause “Interest”) on an Interest Payment Date for an Advance
under any Term Loan Facility provided that:

 

  (1) the aggregate amount of such Interest paid prior to the Opening Date may
not exceed US$10,140,000 (or, if the principal amount of the Subordinated
Funding is increased to the extent permitted under paragraph 15.2.1(c)(i)(1) of
Schedule 5 Part B of the Common Terms Agreement, US$10,140,000 plus any Interest
paid on any increase in the principal amount of the Subordinated Funding as
permitted under paragraph 15.2.1(c)(i)(1) of Schedule 5 Part B of the Common
Terms Agreement, provided that the amount of such Interest shall not exceed the
amount estimated to accrue or be payable in accordance with paragraph
15.2.1(c)(i)(1) at the time of such increase);

 

  (2) the proceeds of the Contingent Equity, the Contingent Debt Facility and
the Revolving Credit Facility and the proceeds, damages and funds referred to in
paragraphs (d), (e) and (f) of the definition of “Available Funding” may not be
applied towards payment of any such Interest;

 

  (3)

the Company has delivered evidence reasonably satisfactory to the Intercreditor
Agent that the Available Funding (excluding, in

 

- 12 -



--------------------------------------------------------------------------------

 

the case where such payment is made prior to the Initial Advance, the Contingent
Equity and any Available Commitments under the Contingent Debt Facilities)
immediately after such payment will be sufficient to meet all Remaining Project
Costs;

 

  (4) there is no Event of Default under paragraphs (a), (e) and/or (f) of
Schedule 10 (Events of Default) to the Common Terms Agreement which is
continuing; and

 

  (5) there is no acceleration of any or all of the First Ranking Liabilities or
any other Enforcement Action (other than the enforcement of security under the
Wong Share Pledge as a result of the occurrence or continuance of an event that
amounts only to a Wong Event) being taken under any or all of the First Ranking
Finance Documents; or

 

  (ii) at any time on or after the Opening Date, Interest in accordance with the
terms of the Third Ranking Funding Agreement on an Interest Payment Date for an
Advance under any Term Loan Facility provided that:

 

  (1) such payment is made after payment in full of:

 

  (x) all scheduled interest and principal which are due and payable under the
First Ranking Finance Documents; and

 

  (y) all amounts permitted to be paid under Clause 5.2 (No Payment) and which
are due and payable under the Second Ranking Facility Agreement

 

on or prior to such Interest Payment Date;

 

  (2) there is no Event of Default under paragraphs (a), (e) and/or (f) of
Schedule 10 (Events of Default) to the Common Terms Agreement which is
continuing; and

 

  (3) there is no acceleration of any or all of the First Ranking Liabilities or
any other Enforcement Action (other than the enforcement of security under the
Wong Share Pledge as a result of the occurrence or continuance of an event that
amounts only to a Wong Event) being taken under any or all of the First Ranking
Finance Documents.

 

6.3 Accrual of Interest

 

To the extent that interest (but not any other payment) accrued under the terms
of the Third Ranking Funding Agreement is not permitted to be paid under Clause
6.2 (No Payment), such interest may be paid on any succeeding Interest Payment
Date for an Advance under any Term Loan Facility (together with interest accrued
thereon at the same rate as the rate of interest applicable to the principal
amount of the Third Ranking

 

- 13 -



--------------------------------------------------------------------------------

Funding Agreement) to the extent that such interest is permitted to be paid
under Clause 6.2 (No Payment) subject to the Reserve Accounts being fully funded
and any prepayment of Advances under the Term Loan Facilities in respect of
Excess Cash Flow pursuant to paragraph 4 of Schedule 9 (Mandatory Prepayment)
being made.

 

6.4 Restricted Payments

 

The Company may pay Third Ranking Liabilities out of moneys which could be used
to make Restricted Payments in accordance with paragraph 6 of Part B (Negative
Covenants) of Schedule 5 (Covenants) of the Common Terms Agreement at the same
time as such Restricted Payments can be made.

 

6.5 Security

 

The Third Ranking Finance Party may not take, accept or receive the benefit of
any Security, guarantee, indemnity or other assurance against loss in respect of
the Third Ranking Liabilities in addition to the Transaction Security.

 

6.6 Amendments

 

The Third Ranking Finance Party may amend the Third Ranking Finance Documents in
accordance with their terms at any time unless that amendment is, in relation to
the provisions of the Third Ranking Finance Documents as at the date of this
Deed, a change:

 

  (a) in the principal amount of the facility available under the Third Ranking
Funding Agreement provided that this restriction shall not apply to any increase
in the principal amount of such facility to the extent permitted by paragraph
15.2.1(c)(i)(1) of Part B of Schedule 5 (Covenants) of the Common Terms
Agreement;

 

  (b) in the currency of repayment, reimbursement or prepayment of that
facility;

 

  (c) the effect of which is to accelerate all or any of the dates of repayment,
reimbursement or prepayment of that facility;

 

  (d) in the basis on which interest, fees or commission accrue, are calculated
or are payable;

 

  (e) the effect of which is to make any Sponsor liable to make additional or
increased payments; or

 

  (f) to the representations, undertakings, financial covenants or events of
default unless such representations, undertakings, financial covenants or, as
the case may be, events of default after such change are no more restrictive or
onerous to any Sponsor than the terms under the First Ranking Finance Documents

 

in which case the prior written consent of the Intercreditor Agent is required.

 

6.7 Provision of Documents

 

The Third Ranking Finance Party shall, promptly upon any amendment of any of the
Third Ranking Finance Documents, deliver a copy of such amendment to the
Security Agent.

 

- 14 -



--------------------------------------------------------------------------------

7. ASSIGNMENT OF THIRD RANKING LIABILITIES

 

The Assignor agrees to the provisions set out in Schedule 2 (Assignment of Third
Ranking Liabilities).

 

8. REPRESENTATIONS

 

8.1 Representations of Second Ranking Finance Party and Third Ranking Finance
Party

 

Each of the Second Ranking Finance Party, the Third Ranking Finance Party and
the Assignor hereby makes the following representations and warranties (in
relation to itself) and acknowledges that the Secured Parties (other than the
Second Ranking Finance Party and the Third Ranking Finance Party) have entered
into the Finance Documents to which they are a party in reliance upon those
representations and warranties.

 

  (a) It is duly organised, incorporated and validly existing under the laws of
its jurisdiction of incorporation.

 

  (b) The obligations expressed to be assumed by it in the DAP Finance Documents
to which it is a party are legal and valid obligations binding on it and
enforceable against it in accordance with the terms hereof, subject only to
bankruptcy, insolvency, liquidation or other similar laws of general application
and principles of equity.

 

  (c) Its execution and delivery of the DAP Finance Documents to which it is a
party and the performance of its obligations hereunder do not and will not:

 

  (i) result in a breach of its constitutive documents or any material Legal
Requirement then applicable to or binding on it; or

 

  (ii) result in any material breach or constitute any default under any
security or agreement or instrument to which it is a party or by which it or any
of its Properties may be bound.

 

  (d) It has the power to execute, deliver and perform under the DAP Finance
Documents to which it is a party and all corporate and other action required to
authorise its execution and delivery of the DAP Finance Documents to which it is
a party and the performance of its obligations thereunder has been duly taken.

 

  (e) It has not taken any corporate action nor have any other steps been taken
or legal proceedings been started or (to the best of its knowledge or belief)
threatened against it for its winding-up, dissolution or re-organisation
(whether by voluntary arrangement, scheme of arrangement or otherwise) or for
the appointment of a receiver, administrative receiver, custodian, trustee or
similar officer of it or of any or all of its assets or revenues.

 

  (f)

Save as pursuant to or permitted under this Deed, it is the sole and absolute
legal and beneficial owner of all of, in the case of the Second Ranking Finance
Party, the Second Ranking Liabilities or, in the case of the Third Ranking
Finance Party and the Assignor, the Third Ranking Liabilities, in each case free
from any Security (except for any Lien referred to in paragraph 3(a), 3(f) or
3(q)

 

- 15 -



--------------------------------------------------------------------------------

 

of Schedule 5 Part B of the Common Terms Agreement and any Mandatory Permitted
Lien).

 

  (g) Save, in the case of the Assignor, for the filing referred to in paragraph
2(a) of Schedule 2 (Assignment of Third Ranking Liabilities), which filing will
be carried out by the CP Satisfaction Date, all acts, conditions and things
required to be done, fulfilled and performed in order (i) to enable it lawfully
to enter into, and perform and comply with the obligations expressed to be
assumed by it in the DAP Finance Documents to which it is a party, (ii) to
ensure that the obligations expressed to be assumed by it in the DAP Finance
Documents to which it is a party are legal, valid, binding and enforceable and
(iii) to make the DAP Finance Documents to which it is a party admissible in
evidence in its jurisdiction of incorporation and England, have been done,
fulfilled and performed.

 

  (h) Save, in the case of the Assignor, for the filing referred to in paragraph
2(a) of Schedule 2 (Assignment of Third Ranking Liabilities), which filing will
be carried out by the CP Satisfaction Date, under the laws of its jurisdiction
of incorporation and England in force at the date hereof, it is not necessary
that any of the DAP Finance Documents to which it is a party be filed, recorded
or enrolled with any court or other authority in such jurisdictions or that any
stamp, registration or similar tax be paid on or in relation to any of the DAP
Finance Documents to which it is a party.

 

  (i) Save as pursuant to or permitted under this Deed, it has not sold,
transferred or otherwise disposed of, or agreed to sell, transfer or otherwise
dispose of, the benefit of all or any of its rights, title and interest in any
or all of, in the case of the Second Ranking Finance Party, the Second Ranking
Liabilities or, in the case of the Third Ranking Finance Party, the Third
Ranking Liabilities.

 

  (j) It has disclosed all agreements and all the terms and conditions of, in
the case of the Second Ranking Finance Party, the Second Ranking Liabilities or,
in the case of the Third Ranking Finance Party, the Third Ranking Liabilities as
at the date hereof and has delivered to the Security Agent copies of all such
agreements.

 

The representations and warranties contained in Clause 8.1(a) to Clause 8.1 (j)
(other than Clauses 8.1(g)(iii), 8.1(h) and 8.1(j)) shall be deemed to be
repeated by each of the Second Ranking Finance Party, the Third Ranking Finance
Party and the Assignor on the CP Satisfaction Date and each Advance Date by
reference to the facts and circumstances then existing on the CP Satisfaction
Date or, as the case may be, such Advance Date.

 

8.2 Further Representation of Assignor

 

  (a) The Assignor hereby represents and warrants that this Deed:

 

  (i) constitutes an effective security over the Assignor’s right, title and
benefit in and to the Third Ranking Liabilities; and

 

  (ii) enjoys the priority which it is expressed to have.

 

- 16 -



--------------------------------------------------------------------------------

  (b) The Assignor acknowledges that the Secured Parties have entered into the
Finance Documents to which they are a party in reliance upon the representation
and warranty in Clause 8.2(a) above.

 

9. DISPOSAL, INSURANCE PROCEEDS, SECURITIES ACCOUNT AND ACCOUNTS

 

9.1 Proceeds of disposals and claims before enforcement

 

The proceeds of any sale, lease, transfer or other disposal of any assets or of
any claim which are (a) the subject of the Transaction Security and (b) received
before the delivery of an Enforcement Notice in respect of the security of which
such assets or claim is/are the subject shall (to the extent required by the
relevant Finance Documents) be applied:

 

  (a) at any time prior to the later of (i) the end of each of the Hotel
Facility Availability Period and the Project Facility Availability Period and
(ii) the payment and discharge in full of the First Ranking Liabilities, in
accordance with the terms of the Common Terms Agreement;

 

  (b) at any time after the later of (i) the end of each of the Hotel Facility
Availability Period and the Project Facility Availability Period and (ii) the
payment and discharge in full of the First Ranking Liabilities but prior to the
payment and discharge in full of the Second Ranking Liabilities, in accordance
with the terms of the Second Ranking Finance Documents; and

 

  (c) at any time after the later of (i) the end of each of the Hotel Facility
Availability Period and the Project Facility Availability Period and (ii) the
payment and discharge in full of the First Ranking Liabilities and the Second
Ranking Liabilities, in accordance with the terms of the Third Ranking Finance
Documents.

 

9.2 Proceeds of insurances before enforcement

 

The proceeds of any claim under any insurance policy which are (a) the subject
of the Transaction Security and (b) received before the delivery of an
Enforcement Notice by the Security Agent in respect of the security of which
such insurance policy is the subject shall (to the extent required by the
relevant Finance Documents) be applied:

 

  (a) at any time prior to the later of (i) the end of each of the Hotel
Facility Availability Period and the Project Facility Availability Period and
(ii) the payment and discharge in full of the First Ranking Liabilities, in
accordance with the terms of the Common Terms Agreement;

 

  (b) at any time after the later of (i) the end of each of the Hotel Facility
Availability Period and the Project Facility Availability Period and (ii) the
payment and discharge in full of the First Ranking Liabilities but prior to the
payment and discharge in full of the Second Ranking Liabilities, in accordance
with the terms of the Second Ranking Finance Documents; and

 

  (c)

at any time after the later of (i) the end of each of the Hotel Facility
Availability Period and the Project Facility Availability Period and (ii) the
payment and discharge in full of the First Ranking Liabilities and the Second
Ranking

 

- 17 -



--------------------------------------------------------------------------------

 

Liabilities, in accordance with the terms of the Third Ranking Finance
Documents,

 

and the Company and each Secured Party waives any rights it may have of
requiring that any insurance proceeds be applied otherwise.

 

9.3 Proceeds in Securities Account

 

All moneys received or recovered by the Security Agent pursuant to the
Securities Account Control Agreement or representing the Contingent Equity shall
be applied towards the purposes set out in Clause 3.1 (Contingent Equity
Commitment) of the Wynn Resorts Support Agreement or the requirements set out in
Clause 5.1 of the Wynn Resorts Support Agreement and in accordance with the
instructions of the Intercreditor Agent.

 

9.4 Accounts

 

At any time following the issuance of an Enforcement Notice, any moneys standing
to the credit of the Accounts may be applied in accordance with paragraph 11.3.2
of Schedule 6 to the Common Terms Agreement.

 

10. ENTITLEMENT TO ENFORCE

 

10.1 First Ranking Finance Parties

 

The First Ranking Finance Parties may take any action (including, without
limitation, Enforcement Action) at any time if entitled to do so under the terms
of the First Ranking Finance Documents to which they are a party.

 

10.2 General Restriction

 

Except as permitted by Clauses 10.3 (Second Ranking Finance Party: Permitted
Enforcement) to 10.5 (No restriction on Permitted Payments) and Clause 11
(Effect of Insolvency Event), none of the Second Ranking Finance Party and the
Third Ranking Finance Party may take any Enforcement Action at any time.

 

10.3 Second Ranking Finance Party: Permitted Enforcement

 

Subject to Clause 11 (Effect of Insolvency Event), the Second Ranking Finance
Party shall not be entitled to take any Enforcement Action until the later of
(i) the end of each of the Hotel Facility Availability Period and the Project
Facility Availability Period and (ii) the payment and discharge in full of the
First Ranking Liabilities but shall be entitled at any time thereafter to take
any action (including, without limitation, Enforcement Action) if entitled to do
so under the terms of the Second Ranking Finance Documents or if an Event of
Default under the Second Ranking Facility Agreement has occurred.

 

10.4 Third Ranking Finance Party: Permitted Enforcement

 

Subject to Clause 11 (Effect of Insolvency Event) the Third Ranking Finance
Party shall not be entitled to take any Enforcement Action (other than any
action referred to in paragraph (g) of the definition of “Enforcement Action”
with respect to itself) until the later of (i) the end of each of the Hotel
Facility Availability Period and the Project Facility Availability Period and
(ii) the payment and discharge in full of the First Ranking Liabilities and the
Second Ranking Liabilities but shall be entitled at any time thereafter to take
any action (including, without limitation, Enforcement Action) if entitled to do
so under the terms of the Third Ranking Finance Documents.

 

- 18 -



--------------------------------------------------------------------------------

10.5 No restriction on Permitted Payments

 

No restriction on the taking of Enforcement Action included in this Clause 10
(Entitlement to Enforce) shall restrict the taking or making of any Permitted
Payment.

 

11. EFFECT OF INSOLVENCY EVENT

 

11.1 Acceleration and claim

 

After (1) the occurrence of an Insolvency Event in relation to any Grantor
(other than Mr Wong Chi Seng) and (2) the delivery of an Enforcement Notice upon
or after the occurrence of such Insolvency Event, each of the Second Ranking
Finance Party and the Third Ranking Finance Party shall be entitled to exercise
any right it may have in respect of that Grantor (other than Mr Wong Chi Seng)
to:

 

  (a) accelerate any of such Grantor’s Liabilities or declare them prematurely
due and payable or payable on demand;

 

  (b) make a demand under any guarantee, indemnity or other assurance against
loss in respect of any Liabilities of that Grantor;

 

  (c) exercise any right of set off or take or receive any payment in respect of
any Liabilities of that Grantor; or

 

  (d) claim and prove in the liquidation of that Grantor for the Liabilities
owing to it.

 

11.2 Payment of distributions

 

After the occurrence of an Insolvency Event in relation to any Grantor (other
than Mr Wong Chi Seng), the Person responsible for the distribution of the
assets of that Grantor shall be directed to pay any distributions in respect of
any of the Liabilities to the Security Agent until the Secured Obligations have
been paid in full.

 

11.3 Set-Off

 

To the extent that any of the Liabilities is discharged by way of set-off
(mandatory or otherwise) after the occurrence of an Insolvency Event, any Second
Ranking Finance Party or Third Ranking Finance Party which benefited from that
set-off shall pay an amount equal to the amount of its Liabilities discharged by
that set-off to the Security Agent for application in accordance with Clause 15
(Application of Proceeds).

 

11.4 Filing of claims

 

After (1) the occurrence of an Insolvency Event in relation to any Grantor
(other than Mr Wong Chi Seng) and (2) the delivery of an Enforcement Notice upon
or after the occurrence of such Insolvency Event, the Third Ranking Finance
Party irrevocably authorises the Security Agent to:

 

  (a) take any Enforcement Action (in accordance with the terms of this Deed);

 

  (b) demand, sue, prove and give receipt for any or all of the Third Ranking
Liabilities;

 

  (c) collect and receive all distributions on, or on account of, any or all of
the Liabilities; and

 

- 19 -



--------------------------------------------------------------------------------

  (d) file claims, take proceedings and do all other things the Security Agent
considers reasonably necessary to recover the Liabilities.

 

11.5 Funding Parties’ Actions

 

The Funding Parties will do all things that the Security Agent reasonably
requests in order to give effect to this Clause 11 and, if the Security Agent is
not entitled to take any of the actions contemplated by this Clause 11 or if the
Security Agent requests any Funding Party to take that action, that Funding
Party will undertake those actions itself in accordance with the reasonable
instructions of the Security Agent.

 

12. TURNOVER OF RECEIPTS

 

12.1 Turnover by the Second Ranking Finance Party and Third Ranking Finance
Party

 

If at any time prior to the later of (i) the end of each of the Hotel Facility
Availability Period and the Project Facility Availability Period and (ii) the
discharge in full of the First Ranking Liabilities, any Second Ranking Finance
Party or Third Ranking Finance Party receives or recovers:

 

  (a) any payment or distribution of, or on account of or in relation to, any of
the Liabilities which is not permitted by Clause 5 (Second Ranking Finance
Party: Rights and Obligations), Clause 6 (Third Ranking Finance Party: Rights
and Obligations), Clause 9 (Disposal, Insurance Proceeds) or Clause 15
(Application of Proceeds);

 

  (b) any amount by way of set-off in respect of any of the Liabilities owed to
them other than a payment permitted by (i) prior to the issuance of an
Enforcement Notice, Clause 5 (Second Ranking Finance Party: Rights and
Obligations), (ii) Clause 6 (Third Ranking Finance Party: Rights and
Obligations) or (iii) Clause 9 (Disposal, Insurance Proceeds);

 

  (c) the proceeds of any enforcement of any Transaction Security except in
accordance with Clause 15 (Application of Proceeds); or

 

  (d) any payment or distribution in cash or in kind made as a result of the
occurrence of an Insolvency Event in respect of any Grantor,

 

the Second Ranking Finance Party or, as the case may be, the Third Ranking
Finance Party will hold that amount on trust for the Security Agent and promptly
pay that amount to the Security Agent or, if this trust cannot be given effect
to, the Second Ranking Finance Party or, as the case may be, the Third Ranking
Finance Party will pay an amount equal to that receipt or recovery to the
Security Agent, to be held on trust by the Security Agent for application in
accordance with the terms of this Deed.

 

12.2 Permitted assurance and receipts

 

Nothing in this Deed shall restrict the ability of any First Ranking Finance
Party to:

 

  (a) arrange with any Person any assurance against loss in respect of, or
reduction of its credit exposure to, any Security Provider (including assurance
by way of credit based derivative or sub-participation); or

 

- 20 -



--------------------------------------------------------------------------------

  (b) to receive or recover any sum in respect of its Liabilities as a result of
any assignment or transfer permitted by Clause 18 (Change of Party and Accession
by Hedging counterparties),

 

and that First Ranking Finance Party not be obliged to account to any other
Party for any sum received by it as a result of that action.

 

12.3 Sums received by Company

 

If the Company receives or recovers any sum which, under the terms of any of the
Finance Documents, should have been paid to the Security Agent, the Company
shall hold that amount on trust for the Security Agent and promptly pay that
amount to the Security Agent or, if this trust cannot be given effect to, the
Company will promptly pay an amount equal to that receipt or recovery to the
Security Agent for application in accordance with the terms of this Deed.

 

13. SHARING

 

13.1 Recovering Party’s rights

 

  (a) Any amount paid by the Second Ranking Finance Party or the Third Ranking
Finance Party (a “Recovering Party”) to the Security Agent under Clause 11
(Effect of Insolvency Event) or Clause 12 (Turnover of Receipts) shall be
treated as having been paid by the relevant Grantor and distributed in
accordance with the terms of this Deed.

 

  (b) On a distribution of that amount by the Security Agent, the Recovering
Party will be subrogated to the rights of the Secured Parties which have shared
in the redistribution.

 

  (c) If and to the extent that the Recovering Party is unable to rely on its
rights under paragraph (b) of this Clause 13.1 the Company shall be liable to
the Recovering Party for a debt equal to the amount received or recovered by the
Recovering Party and paid to the Security Agent (the “Shared Amount”) which is
immediately due and payable.

 

13.2 Reversal of redistribution

 

If any part of the Shared Amount received or recovered by a Recovering Party
becomes repayable to a Grantor and is repaid by that Recovering Party to that
Grantor then:

 

  (a) each Secured Party which has received a share of the relevant Shared
Amount shall, upon request of the Security Agent, pay to the Security Agent for
account of that Recovering Party an amount equal to the appropriate part of its
share of the Shared Amount (together with an amount as is necessary to reimburse
that Recovering Party for its proportion of any interest on the Shared Amount
which that Recovering Party is required to pay); and

 

  (b) that Recovering Party’s rights of subrogation in respect of any
reimbursement shall be cancelled and the Company will be liable to each
reimbursing Secured Party for the amount so reimbursed.

 

- 21 -



--------------------------------------------------------------------------------

13.3 Deferral of subrogation

 

None of the Second Ranking Finance Party, the Third Ranking Finance Party, the
Company and the Assignor will exercise any rights which it may have by reason of
the performance by it of its obligations under the Finance Documents to take the
benefit (in whole or in part and whether by way of subrogation or otherwise) of
any rights under the Finance Documents of any Secured Party which ranks ahead of
it in accordance with the priorities set out in Clause 3 (Ranking and Priority)
until such time as all of the Liabilities of each Secured Party which ranks
ahead of it in accordance with the priorities set out in Clause 3 (Ranking and
Priority) (or, in the case of any Sponsor, of each Secured Party) have been
irrevocably paid in full.

 

14. ENFORCEMENT OF SECURITY

 

14.1 Directions

 

Subject to Clause 14.2 (Wong Event) and Clause 14.3 (Assignment of
Reinsurances), the Security Agent may enforce the Transaction Security (other
than the security created under the Assignment of Reinsurances) but only at the
instruction of the Intercreditor Agent (acting on the instruction of the
Required Lenders given in accordance with the terms of the Common Terms
Agreement), the Second Ranking Finance Party or (other than the assignment
created under or pursuant to Schedule 2 (Assignment of Third Ranking
Liabilities)) the Third Ranking Finance Party which is entitled to instruct
enforcement as a result of Clause 10 (Entitlement to Enforce) provided that the
notice setting out such instruction states that an Event of Default under the
Common Terms Agreement (in the case of the Intercreditor Agent), the Second
Ranking Facility Agreement (in the case of the Second Ranking Finance Party) or
the Third Ranking Funding Agreement (in the case of the Third Ranking Finance
Party) has occurred and (as at the date of such notice) is continuing. The
Security Agent shall, promptly after receipt of such instruction to enforce any
Transaction Security, deliver an Enforcement Notice and/or, as the case may be,
the TRL Enforcement Notice to the relevant Sponsor(s) and/or, as the case may
be, the Assignor. At all times after an instruction to commence enforcement has
been issued and subject to the terms of this Deed, the Security Agent will act
on the directions of:

 

  (a) at any time prior to the later of (i) the end of each of the Hotel
Facility Availability Period and the Project Facility Availability Period and
(ii) the payment and discharge in full of all of the First Ranking Liabilities,
the Intercreditor Agent (acting in accordance with the First Ranking Finance
Documents);

 

  (b) at any time after the later of (i) the end of each of the Hotel Facility
Availability Period and the Project Facility Availability Period and (ii) the
payment and discharge in full of all of the First Ranking Liabilities but prior
to the payment and discharge in full of all of the Second Ranking Liabilities,
the Second Ranking Finance Party; or

 

  (c)

at any time after the later of (i) the end of each of the Hotel Facility
Availability Period and the Project Facility Availability Period and (ii)
payment and discharge in full of all of the First Ranking Liabilities and the
Second Ranking Liabilities, the Third Ranking Finance Party

 

- 22 -



--------------------------------------------------------------------------------

 

who shall be entitled to give directions and do any other things in relation to
the enforcement of the Transaction Security (including in connection with but
not limited to, the disposal, collection or realisation of assets subject to the
Transaction Security) that it considers appropriate including (without
limitation) determining the timing and manner of enforcement against any
particular Person or asset.

 

14.2 Wong Event

 

The Security Agent may enforce the security created under the Wong Share Pledge
on the ground of a Wong Event if permitted under Clause 5.1 of the Wong Share
Pledge. Notwithstanding anything contained herein to the contrary:

 

  (a) the occurrence or continuance of an event that amounts only to a Wong
Event; or

 

  (b) any non-payment of any Liabilities by Mr Wong Chi Seng

 

does not trigger any right by the Security Agent to enforce any security under
any of the Security Documents (other than the Wong Share Pledge).

 

14.3 Assignment of Reinsurances

 

The Security Agent may enforce the security created under an Assignment of
Reinsurances if entitled to do so under Clause 2.2 of such Assignment of
Reinsurances after receiving an instruction to so enforce from:

 

  (a) at any time prior to the later of (i) the end of each of the Hotel
Facility Availability Period and the Project Facility Availability Period and
(ii) the payment and discharge in full of all of the First Ranking Liabilities,
the Intercreditor Agent;

 

  (b) at any time after the later of (i) the end of each of the Hotel Facility
Availability Period and the Project Facility Availability Period and (ii) the
payment and discharge in full of all of the First Ranking Liabilities but prior
to the payment and discharge in full of all of the Second Ranking Liabilities,
the Second Ranking Finance Party; or

 

  (c) at any time after the later of (i) the end of each of the Hotel Facility
Availability Period and the Project Facility Availability Period and (ii)
payment and discharge in full of all of the First Ranking Liabilities and the
Second Ranking Liabilities, the Third Ranking Finance Party

 

which instruction shall state that an Insolvency Event (as defined in such
Assignment of Reinsurances) has occurred.

 

14.4 Company’s and Assignor’s waiver

 

To the extent permitted under applicable law and subject to Clause 15
(Application of Proceeds), each of the Company and the Assignor waives all
rights it may otherwise have to require that the Transaction Security be
enforced in any particular order or manner or at any particular time or that any
sum received or recovered from any Person, or by virtue of the enforcement of
any of the Transaction Security or of any other

 

- 23 -



--------------------------------------------------------------------------------

security interest, which is capable of being applied in or towards discharge of
any of the Secured Obligations is so applied.

 

14.5 Duties owed

 

Each of the Secured Parties, the Company and the Assignor acknowledges, in the
event that the Security Agent is instructed to enforce the security conferred by
the Security Documents, that prior to:

 

  (a) the later of (i) the end of each of the Hotel Facility Availability Period
and the Project Facility Availability Period and (ii) the discharge in full of
the First Ranking Liabilities, the duties of the Security Agent and of any
Receiver or Delegate owed to the Secured Parties ranking below the First Ranking
Finance Parties in respect of the method, type and timing of that enforcement or
of the exploitation, management or realisation of any of that Transaction
Security shall be no different to the duty to the Grantors that would be owed by
the Security Agent, Receiver or Delegate under general law; and

 

  (b) the later of (i) the end of each of the Hotel Facility Availability Period
and the Project Facility Availability Period and (ii) the discharge in full of
the First Ranking Liabilities and the Second Ranking Liabilities, the duties of
the Security Agent and of any Receiver or Delegate owed to the Third Ranking
Finance Party in respect of the method, type and timing of that enforcement or
of the exploitation, management or realisation of any of that Transaction
Security shall be no different to the duty to the Grantors that would be owed by
the Security Agent, Receiver or Delegate under general law.

 

14.6 Disposals by Security Agent

 

If any assets are sold or otherwise disposed of by (or on behalf of) the
Security Agent, or by a Security Provider at the request of the Security Agent
either as a result of the enforcement of any of the Transaction Security or if
that disposal is permitted under the Security Documents:

 

  (a) the Security Agent shall be authorised (at the cost of the Company) to
release and/or reassign those assets from the Transaction Security and is
authorised to execute, on behalf of and without the need for any further
authority from, any of the Secured Parties, any release and reassignment of the
Transaction Security or any other claim over those assets and to issue any
certificates of non-crystallisation or non-consolidation of any floating charge
that may, in the absolute discretion of the Security Agent, be considered
necessary or desirable; and

 

  (b) the Secured Parties, the Company and the Assignor shall execute any
releases or other documents that the Security Agent may consider to be necessary
to give effect to those releases and reassignments provided that the proceeds of
that disposal are applied in accordance with this Deed.

 

- 24 -



--------------------------------------------------------------------------------

14.7 Power of Attorney

 

The POA Agent may not exercise any right under the Power of Attorney until after
the delivery of an Enforcement Notice to the Company (and only if instructed by
the Security Agent to do so).

 

14.8 Livranças

 

The Security Agent may not present any of the Livranças for payment until after
the delivery of an Enforcement Notice to the Company. Notwithstanding the terms
of the Livrança Covering Letter, the aggregate amount to be inserted by the
Security Agent into the Livranças may not exceed the aggregate amount of the
Secured Obligations as at the date of such insertion by the Security Agent.

 

15. APPLICATION OF PROCEEDS

 

15.1 Order of application

 

All amounts from time to time received or recovered by the Security Agent under
Clause 2 (Parallel Debt (Covenant to pay the Security Agent)) and Clause 12
(Turnover of Receipts) and/or pursuant to any of the Livranças, the Power of
Attorney and/or the Wynn Pledgors’ Guarantee and/or in connection with the
realisation or enforcement of all or any part of the Transaction Security
(including, without limitation, the security created under the Mortgage) shall,
subject to Clause 9 (Disposal, Insurance Proceeds, Securities Account and
Accounts), be held by the Security Agent on trust to apply them at any time the
Security Agent sees fit, to the extent permitted by applicable law (and subject
to the provisions of this Clause 15 (Application of Proceeds)), in the following
order of priority:

 

  (a) in discharging any sums owing to the Security Agent (in its capacity as
agent and security trustee), any Receiver or any Delegate;

 

  (b) in payment to the Intercreditor Agent on behalf of the First Ranking
Finance Parties for application (in accordance with the terms of the First
Ranking Finance Documents) (other than this Deed) towards the discharge of the
First Ranking Liabilities or, in the case of insurance proceeds, for application
in accordance with the terms of the First Ranking Finance Documents (other than
this Deed);

 

  (c) after the later of (i) the end of each of the Hotel Facility Availability
Period and the Project Facility Availability Period and (ii) the payment and
discharge in full of the First Ranking Liabilities, in payment to the Second
Ranking Finance Party for application (in accordance with the terms of the
Second Ranking Finance Documents) towards the discharge of the Second Ranking
Liabilities;

 

  (d) after the later of (i) the end of each of the Hotel Facility Availability
Period and the Project Facility Availability Period and the payment and (ii)
discharge in full of the First Ranking Liabilities and the Second Ranking
Liabilities, in payment to the Third Ranking Finance Party for application (in
accordance with the terms of the Third Ranking Finance Documents) towards the
discharge of the Third Ranking Liabilities;

 

- 25 -



--------------------------------------------------------------------------------

  (e) after the payment and discharge in full of the Liabilities (other than any
Liabilities owed by Mr Wong Chi Seng), if none of the Sponsors is under any
further actual or contingent liability under any Finance Document, in payment to
any Person to whom the Security Agent is obliged to pay in priority to any
Sponsor; and

 

  (f) the balance (after full payment and discharge of the liabilities referred
to in paragraphs (a) to (e) above), if any, in payment to any Person as directed
by the Company.

 

To the extent that there are any funds available after application under any
order listed in (a) to (f) above of amounts received or recovered by the
Security Agent referred to above, the Security Agent shall apply such funds in
accordance with the immediately succeeding order and if any of the Liabilities
referred to in such immediately succeeding order are not yet payable, the
Security Agent shall hold such funds until such Liabilities become payable,
provided that in the case of the Second Ranking Liabilities, the Security Agent
shall only hold such funds until the earlier of (1) the termination or
cancellation of the Performance Bond and (2) 181 days after the date on which
the Enforcement Notice is issued whereupon such funds shall be paid to the Third
Ranking Finance Party for application towards the discharge of the Third Ranking
Liabilities or, if already discharged, to (e) or (f). For example, if there are
amounts (received or recovered by the Security Agent referred to above)
available after the payment and discharge in full of the First Ranking
Liabilities, the Security Agent shall pay such amounts to the Second Ranking
Finance Party for application towards the discharge of the Second Ranking
Liabilities and if the Second Ranking Liabilities are not yet payable, the
Security Agent shall hold such funds until the Second Ranking Liabilities become
payable provided that the Security Agent shall only hold such funds until the
earlier of (1) the termination or cancellation of the Performance Bond and (2)
181 days after the date on which the Enforcement Notice is issued whereupon such
funds shall be paid to the Third Ranking Finance Party for application towards
the discharge of the Third Ranking Liabilities or, if already discharged, to (e)
or (f).

 

15.2 Information

 

In giving effect to the provisions of Clause 15.1 (Order of application), the
Security Agent may rely on the latest information notified to it by the
Intercreditor Agent, the Second Ranking Finance Party or the Third Ranking
Finance Party in respect of amounts due and payable by the relevant Security
Provider(s) under the First Ranking Finance Documents (in the case of the
Intercreditor Agent), the Second Ranking Finance Documents (in the case of the
Second Ranking Finance Party) or the Third Ranking Finance Documents (in the
case of the Third Ranking Finance Party), provided that to the extent that the
Security Agent has not received any notification from the Intercreditor Agent,
the Second Ranking Finance Party or the Third Ranking Finance Party of any
amount due and payable under the First Ranking Finance Documents (in the case of
the Intercreditor Agent), the Second Ranking Finance Documents (in the case of
the Second Ranking Finance Party) or the Third Ranking Finance Documents (in the
case of the Third Ranking Finance Party), the Security Agent shall be entitled
to assume that no amount is due and payable under such Finance Document.

 

- 26 -



--------------------------------------------------------------------------------

15.3 Provision of Information

 

  (a) Each of the Intercreditor Agent, the Second Ranking Finance Party and the
Third Ranking Finance Party shall from time to time provide the Security Agent
or the Intercreditor Agent with such information as may be reasonably required
by the Security Agent or the Intercreditor Agent for the purposes of Clauses
15.1 (Order of application) and/or Clause 15.2 (Information) or the
implementation thereof.

 

  (b) Prior to any application in accordance with Clause 15.1 (Order of
application), the Security Agent shall give no less than ten Business Days’
prior notice to the Intercreditor Agent, the Second Ranking Finance Party, the
Third Ranking Finance Party and the Company of such application and request each
of the Intercreditor Agent, the Second Ranking Finance Party and the Third
Ranking Finance Party to provide details of the amounts due and payable by the
relevant Security Provider(s) under the First Ranking Finance Documents (in the
case of the Intercreditor Agent), the Second Ranking Finance Documents (in the
case of the Second Ranking Finance Party) or the Third Ranking Finance Documents
(in the case of the Third Ranking Finance Party).

 

  (c) Prior to the filing of any claim by the Security Agent in respect of the
enforcement of the Transaction Security, the Security Agent shall give prior
notice to the Intercreditor Agent, the Second Ranking Finance Party, the Third
Ranking Finance Party of such filing and request each of the Intercreditor
Agent, the Second Ranking Finance Party and the Third Ranking Finance Party to
provide details of the amounts due and payable by the relevant Grantor(s) under
the First Ranking Finance Documents (in the case of the Intercreditor Agent),
the Second Ranking Finance Documents (in the case of the Second Ranking Finance
Party) or the Third Ranking Finance Documents (in the case of the Third Ranking
Finance Party). Any such claim which requires the specification of the Secured
Obligations shall include the First Ranking Liabilities, the Second Ranking
Liabilities and the Third Ranking Liabilities.

 

15.4 Investment of proceeds

 

Prior to the application of the proceeds of the Transaction Security in
accordance with Clause 15.1 (Order of application) the Security Agent may, at
any time after the delivery of an Enforcement Notice, at its discretion, hold
all or part of those proceeds in a suspense or impersonal account(s) (which is
interest-bearing provided that there is no tax liability on the Security Agent
with respect to any interest in such account) in the name of the Security Agent
with such financial institution (including itself) and for so long as the
Security Agent shall think fit (the interest being credited to the relevant
account) pending the application from time to time of those monies at the
Security Agent’s discretion in accordance with the provisions of this Clause
15.4. If the Secured Obligations have been fully discharged or would be fully
discharged if the monies in such suspense or impersonal account were applied
towards satisfaction of the Secured Obligations, the Security Agent shall apply
the monies in such suspense or impersonal account towards satisfaction of the
Secured Obligations and if there are any monies remaining in such suspense or
impersonal account after the Secured Obligations have been fully discharged, the
Security Agent shall pay such remaining monies to any Person

 

- 27 -



--------------------------------------------------------------------------------

as directed by the Company. Any interest accrued on any monies in such suspense
or impersonal account shall be credited to such suspense or, as the case may be,
impersonal account and shall, subject to the terms of this Clause 15.4, be
applied towards satisfaction of the Secured Obligations.

 

15.5 Currency conversion

 

  (a) For the purpose of or pending the discharge of any or all of the Secured
Obligations, the Security Agent may convert any moneys received, recovered or
realised or subject to application by the Security Agent or any Receiver
pursuant to this Deed from the currency of such moneys to another for such
purpose and any such conversion shall be made at the Security Agent’s spot rate
of exchange for the time being (or such other rate as may be available to the
Security Agent from time to time in the ordinary course of business) for
obtaining such other currency with the first currency and the Secured
Obligations shall be discharged only to the extent of the net proceeds of such
conversion received by the Security Agent

 

  (b) The obligations of any Grantor to pay in the due currency shall only be
satisfied to the extent of the amount of the due currency purchased after
deducting the costs of conversion.

 

  (c) If any sum (a “Sum”) due from the Company or the Assignor, the Second
Ranking Finance Party or the Third Ranking Finance Party under this Deed or any
order or judgment given or made in relation thereto has to be converted from the
currency (the “First Currency”) in which such Sum is payable into another
currency (the “Second Currency”) for the purpose of:

 

  (i) making or filing a claim or proof against such Grantor, the Second Ranking
Finance Party or, as the case may be, the Third Ranking Finance Party;

 

  (ii) obtaining or enforcing an order or judgment in any court or other
tribunal; or

 

  (iii) applying the Sum in satisfaction of any of the Secured Obligations,

 

the Company, the Assignor, the Second Ranking Finance Party or, as the case may
be, the Third Ranking Finance Party shall (through the Security Agent) indemnify
each Person to whom such Sum is due from and against any loss suffered or
incurred as a result of any discrepancy between (a) the rate of exchange used
for such purpose to convert such Sum from the First Currency into the Second
Currency and (b) the rate or rates of exchange at which such Person may in the
ordinary course of business purchase the First Currency with the Second Currency
at the time of receipt of such Sum.

 

15.6 Permitted deductions

 

The Security Agent shall be entitled, at any time after the delivery of an
Enforcement Notice, (a) to set aside by way of reserve amounts required to meet
and (b) to make and pay, any deductions and withholdings (on account of taxes or
otherwise) which it is or

 

- 28 -



--------------------------------------------------------------------------------

may be required by any applicable law to make from any distribution or payment
made by it under this Deed, and to pay all taxes which may be assessed against
it in respect of any of the Charged Property, or as a consequence of performing
its duties, or by virtue of its capacity as Security Agent under any of the
Finance Documents or otherwise (other than in connection with its remuneration
for performing its duties under this Deed).

 

15.7 Good discharge

 

The Security Agent is under no obligation to make the payments to the other
Secured Parties in respect of the Secured Obligations in the same currency as
that in which the Secured Obligations of the relevant Secured Party are
denominated.

 

15.8 Calculation of amounts

 

For the purpose of calculating any Person’s share of any sum payable to or by
it, the Security Agent shall be entitled to:

 

  (a) notionally convert the Liabilities owed to any Person into a common base
currency (decided in its discretion by the Security Agent), that notional
conversion to be made at the spot rate (or such other rate as may be available
to the Security Agent) at which the Security Agent is able to purchase the
notional base currency with the actual currency of that Person’s Liabilities at
the time at which that calculation is to be made; and

 

  (b) assume that all moneys received or recovered as a result of the
enforcement of the Transaction Security are applied in discharge of the
Liabilities in accordance with the terms of the Finance Documents under which
those Liabilities have arisen.

 

15.9 Evidence of Secured Obligations

 

A certificate of the Security Agent as to the amount of the Secured Obligations
or any part thereof shall, in the absence of manifest error, be conclusive
evidence (in the absence of manifest error) in any legal action or proceedings
arising out of or in connection with this Deed.

 

15.10 Consideration

 

In consideration of the covenants given to the Security Agent by the Company in
Clause 2 (Parallel Debt (Covenant to pay the Security Agent)), the Security
Agent agrees with the Company to apply all moneys from time to time paid by the
Company to the Security Agent in accordance with the provisions of Clause 9
(Disposal, Insurance Proceeds, Securities Account and Accounts) or, as the case
may be, Clause 15.1 (Order of application).

 

16. THE SECURITY AGENT

 

16.1 Appointment of Security Agent

 

  (a) Each of the Secured Parties appoints the Security Agent to act as agent
and, if specified in the relevant Security Documents, security trustee under and
in connection with the Security Documents and all other documents (including
notices and acknowledgement of the granting of any Transaction Security) in
connection with the Security Documents.

 

- 29 -



--------------------------------------------------------------------------------

  (b) The Security Agent declares that it shall hold, to the extent permitted by
applicable law, the Transaction Security (other than the assignment created or
expressed to be created under or pursuant to Schedule 2 (Assignment of Third
Ranking Liabilities)) on trust for the Secured Parties and the assignment
created or expressed to be created under or pursuant to Schedule 2 (Assignment
of Third Ranking Liabilities) on trust for the TRL Secured Parties on the terms
contained in this Deed.

 

  (c) Each of the parties to this Deed agrees that the Security Agent shall have
only those duties, obligations and responsibilities expressly specified in this
Deed or in the Security Documents (and no others shall be implied).

 

  (d) Each of the Secured Parties (other than the Security Agent) authorises the
Security Agent to exercise the rights, powers, authorities and discretions
specifically given to the Security Agent under or in connection with this Deed
and the Security Documents together with any other incidental rights, power,
authorities and discretions.

 

16.2 No independent power

 

The Secured Parties shall not have any independent power to enforce, or have
recourse to, any of the Transaction Security or to exercise any rights or powers
arising under the Security Documents except through the Security Agent.

 

16.3 Security Agent’s instructions

 

The Security Agent shall:

 

  (a) except as otherwise provided in this Deed, act in accordance with any
instructions given to it by:

 

  (i) at any time prior to the later of (i) the end of each of the Hotel
Facility Availability Period and the Project Facility Availability Period and
(ii) the payment and discharge in full of all of the First Ranking Liabilities,
the Intercreditor Agent (acting in accordance with the First Ranking Finance
Documents);

 

  (ii) at any time after the later of (i) the end of each of the Hotel Facility
Availability Period and the Project Facility Availability Period and (ii) the
payment and discharge in full of all of the First Ranking Liabilities but prior
to the payment and discharge in full of all of the Second Ranking Liabilities,
the Second Ranking Finance Party; or

 

  (iii) at any time after the later of (i) the end of each of the Hotel Facility
Availability Period and the Project Facility Availability Period and (ii) the
payment and discharge in full of all of the First Ranking Liabilities and the
Second Ranking Liabilities, the Third Ranking Finance Party

 

and shall be entitled to assume that (A) any instructions received by it from
the Intercreditor Agent, Second Ranking Finance Party or, as the case may be,
Third Ranking Finance Party are duly given in accordance with the terms of the

 

- 30 -



--------------------------------------------------------------------------------

relevant Finance Documents and (B) unless it has received actual written notice
of revocation, that those instructions or directions have not been revoked;

 

  (b) be entitled to request instructions, or clarification of any direction,
from:

 

  (i) at any time prior to the later of (i) the end of each of the Hotel
Facility Availability Period and the Project Facility Availability Period and
(ii) the payment and discharge in full of all of the First Ranking Liabilities,
the Intercreditor Agent;

 

  (ii) at any time after the later of (i) the end of each of the Hotel Facility
Availability Period and the Project Facility Availability Period and (ii) the
payment and discharge in full of all of the First Ranking Liabilities but prior
to the payment and discharge in full of all of the Second Ranking Liabilities,
the Second Ranking Finance Party; or

 

  (iii) at any time after the later of (i) the end of each of the Hotel Facility
Availability Period and the Project Facility Availability Period and (ii) the
payment and discharge in full of all of the First Ranking Liabilities and the
Second Ranking Liabilities, the Third Ranking Finance Party

 

as to whether, and in what manner, it should exercise or refrain from exercising
any rights, powers and discretions and the Security Agent may refrain from
acting unless and until those instructions or clarification are received by it;
and

 

  (c) be entitled to carry out all dealings with the First Ranking Finance
Parties through the Intercreditor Agent and may give to the Intercreditor Agent
any notice or other communication required to be given by the Security Agent to
the First Ranking Finance Parties.

 

16.4 Security Agent’s actions

 

Subject to the provisions of Clause 16.3 (Security Agent’s instructions):

 

  (a) the Security Agent may, in the absence of any instructions to the
contrary, take any action in the exercise of any of its powers and duties under
the Finance Documents which in its absolute discretion it considers to be for
the protection and benefit of all the Secured Parties; and

 

  (b) at any time after receipt by the Security Agent of written notice from:

 

  (i) at any time prior to the later of (i) the end of each of the Hotel
Facility Availability Period and the Project Facility Availability Period and
(ii) the payment and discharge in full of all of the First Ranking Liabilities,
the Intercreditor Agent (acting in accordance with the First Ranking Finance
Documents);

 

  (ii)

at any time after the later of (i) the end of each of the Hotel Facility
Availability Period and the Project Facility Availability Period and (ii) the
payment and discharge in full of all of the First Ranking Liabilities

 

- 31 -



--------------------------------------------------------------------------------

 

but prior to the payment and discharge in full of all of the Second Ranking
Liabilities, the Second Ranking Finance Party; or

 

  (iii) at any time after the later of (i) the end of each of the Hotel Facility
Availability Period and the Project Facility Availability Period and (ii) the
payment and discharge in full of all of the First Ranking Liabilities and the
Second Ranking Liabilities, the Third Ranking Finance Party

 

directing the Security Agent to exercise all or any of its rights, powers or
discretions under any of the Finance Documents, the Security Agent may, and
shall if so directed by the Intercreditor Agent, the Second Ranking Finance
Party or, as the case may be, the Third Ranking Finance Party, take any action
as in its sole discretion it thinks fit to enforce the Transaction Security.

 

16.5 Security Agent’s discretions

 

The Security Agent may:

 

  (a) assume, unless it has in its capacity as security trustee for the Secured
Parties, received actual written notice to the contrary from one of the
Intercreditor Agent, the Second Ranking Finance Party or the Third Ranking
Finance Party that (i) no Default or Event of Default has occurred and none of
the Security Providers is in breach of or default under its obligations under
any of the Finance Documents and (ii) any right, power, authority or discretion
vested by any Finance Document in any Person has not been exercised;

 

  (b) if it receives any instructions or directions from:

 

  (i) at any time prior to the later of (i) the end of each of the Hotel
Facility Availability Period and the Project Facility Availability Period and
(ii) the payment and discharge in full of all of the First Ranking Liabilities,
the Intercreditor Agent;

 

  (ii) at any time after the later of (i) the end of each of the Hotel Facility
Availability Period and the Project Facility Availability Period and (ii) the
payment and discharge in full of all of the First Ranking Liabilities but prior
to the payment and discharge in full of all of the Second Ranking Liabilities,
the Second Ranking Finance Party; or

 

  (iii) at any time after the later of (i) the end of each of the Hotel Facility
Availability Period and the Project Facility Availability Period and (ii) the
payment and discharge in full of all of the First Ranking Liabilities and the
Second Ranking Liabilities, the Third Ranking Finance Party

 

to take any action in relation to the Transaction Security, assume that all
applicable conditions under the Finance Documents for taking that action have
been satisfied;

 

  (c)

engage, pay for and rely on the advice or services of any lawyers, accountants,
surveyors or other experts (whether obtained by the Security Agent or by any

 

- 32 -



--------------------------------------------------------------------------------

 

other Secured Party) whose advice or services may at any time seem necessary,
expedient or desirable;

 

  (d) as to any matters of fact which might reasonably be expected to be within
the knowledge of a Secured Party or a Security Provider, upon a certificate
signed by or on behalf of that Person;

 

  (e) refrain from acting in accordance with the instructions of the
Intercreditor Agent, the Second Ranking Finance Party or the Third Ranking
Finance Party (including bringing any legal action or proceeding arising out of
or in connection with the Finance Documents) until it has received any
indemnification and/or security that it may in its absolute discretion require
(whether by way of payment in advance or otherwise) for all costs, losses and
liabilities which it may incur in bringing any action or proceedings; and

 

  (f) rely upon any communication or document believed by it to be genuine.

 

16.6 Security Agent’s obligations

 

The Security Agent shall promptly inform each of the Intercreditor Agent, the
Second Ranking Finance Party and the Third Ranking Finance Party of:

 

  (a) the contents of any notice or document received by it in its capacity as
Security Agent from any Security Provider under any Finance Document; and

 

  (b) the occurrence of any Default or any default by a Security Provider in the
due performance of or compliance with its obligations under any Finance Document
of which the Security Agent has received notice from any other party to this
Deed.

 

16.7 Excluded obligations

 

Notwithstanding anything to the contrary expressed or implied in the Finance
Documents, the Security Agent shall not:

 

  (a) be bound to enquire as to (i) whether or not any Default or Event of
Default has occurred or (ii) the performance, default or any breach by a Grantor
of its obligations under any of the Finance Documents;

 

  (b) be bound to account to any other Party for any sum or the profit element
of any sum received by it for its own account;

 

  (c) be bound to disclose to any other Person (i) any confidential information
or (ii) any other information if disclosure would or might in its reasonable
opinion constitute a breach of any law or be a breach of fiduciary duty;

 

  (d) be under any obligations other than those which are specifically provided
for in the Finance Documents; or

 

  (e) have or be deemed to have any duty, obligation or responsibility to, or
relationship of trust or agency with, any Security Provider.

 

- 33 -



--------------------------------------------------------------------------------

16.8 Exclusion of Security Agent’s liability

 

Unless caused directly by its gross negligence or wilful misconduct the Security
Agent shall not accept responsibility or be liable for:

 

  (a) the adequacy, accuracy and/or completeness of any information supplied by
the Security Agent or any other Person in connection with the Finance Documents
or the transactions contemplated in the Finance Documents, or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with the Finance Documents;

 

  (b) the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document or the Transaction Security or any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Transaction Security;

 

  (c) any losses to any Person or any liability arising as a result of taking or
refraining from taking any action in relation to any of the Finance Documents or
the Transaction Security or otherwise, whether in accordance with an instruction
from the Intercreditor Agent, the Second Ranking Finance Party or Third Ranking
Finance Party or otherwise;

 

  (d) the exercise of, or the failure to exercise, any judgment, discretion or
power given to it by or in connection with any of the Finance Documents, the
Transaction Security or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with the
Finance Documents or the Transaction Security; or

 

  (e) any shortfall which arises on the enforcement of the Transaction Security.

 

16.9 No proceedings

 

No Party (other than the Security Agent) may take any proceedings against any
officer, employee or agent of the Security Agent in respect of any claim it
might have against the Security Agent or in respect of any act or omission of
any kind by that officer, employee or agent in relation to any Finance Document
and any officer, employee or agent of the Security Agent may rely on this
Clause.

 

16.10  Own responsibility

 

It is understood and agreed by each Secured Party that at all times that Secured
Party has itself been, and will continue to be, solely responsible for making
its own independent appraisal of and investigation into all risks arising under
or in connection with the Finance Documents including but not limited to:

 

  (a) the financial condition, creditworthiness, condition, affairs, status and
nature of each of the Security Providers;

 

  (b) the legality, validity, effectiveness, adequacy and enforceability of each
of the Finance Documents and the Transaction Security and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with the Finance Documents or the Transaction Security;

 

- 34 -



--------------------------------------------------------------------------------

  (c) whether that Secured Party has recourse, and the nature and extent of that
recourse, against any Grantor, or any other Person or any of their respective
assets under or in connection with the Finance Documents, the transactions
contemplated in the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under to or in
connection with the Finance Documents;

 

  (d) the adequacy, accuracy and/or completeness of any information provided by
any Person in connection with the Finance Documents, the transactions
contemplated in the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with the Finance Documents; and

 

  (e) the right or title of any Person in or to, or the value or sufficiency of
any part of the Charged Property, the priority of any of the Transaction
Security or the existence of any security interest affecting the Charged
Property,

 

and each Secured Party warrants to the Security Agent that it has not relied on
and will not at any time rely on the Security Agent in respect of any of these
matters.

 

16.11  No responsibility to perfect Transaction Security

 

The Security Agent shall not be liable for any failure to:

 

  (a) require the deposit with it of any deed or document certifying,
representing or constituting the title of any Security Provider to any of the
Charged Property;

 

  (b) obtain any licence, consent or other authority for the execution,
delivery, legality, validity, enforceability or admissibility in evidence of any
of the Finance Documents or the Transaction Security;

 

  (c) register, file or record or otherwise protect any of the Transaction
Security (or the priority of any of the Transaction Security) under any
applicable laws in any jurisdiction or to give notice to any Person of the
execution of any of the Finance Documents or of the Transaction Security;

 

  (d) take, or to require any of the Security Providers to take, any steps to
perfect its title to any of the Charged Property or to render the Transaction
Security effective or to secure the creation of any ancillary security interest
under the laws of any jurisdiction; or

 

  (e) require any further assurances in relation to any of the Security
Documents.

 

16.12  Insurance by Security Agent

 

  (a) The Security Agent shall not be under any obligation to insure any of the
Charged Property, to require any other Person to maintain any insurance or to
verify any obligation to arrange or maintain insurance contained in the Finance
Documents. The Security Agent shall not be responsible for any loss which may be
suffered by any Person as a result of the lack of or inadequacy of any
insurance.

 

- 35 -



--------------------------------------------------------------------------------

  (b) Where the Security Agent is named on any insurance policy as an insured
party, it shall not be responsible for any loss which may be suffered by reason
of, directly or indirectly, its failure to notify the insurers of any material
fact relating to the risk assumed by such insurers or any other information of
any kind, unless the Intercreditor Agent, the Second Ranking Finance Party or
the Third Ranking Finance Party shall have requested it to do so in writing and
the Security Agent shall have failed to do so within fourteen days after receipt
of that request.

 

16.13  Custodians and nominees

 

The Security Agent may appoint and pay any Person to act as a custodian or
nominee on any terms in relation to any assets of the trust as the Security
Agent may determine, including for the purpose of depositing with a custodian
this Deed or any document relating to the trust created under this Deed and the
Security Agent shall not be responsible for any loss, liability, expense,
demand, cost, claim or proceedings incurred by reason of the misconduct,
omission or default on the part of any Person appointed by it under this Deed or
be bound to supervise the proceedings or acts of any Person.

 

16.14  Acceptance of title

 

The Security Agent shall be entitled to accept without enquiry, and shall not be
obliged to investigate, any right and title that any of the Security Providers
may have to any of the Charged Property and shall not be liable for or bound to
require any Security Provider to remedy any defect in its right or title.

 

16.15  Refrain from illegality

 

The Security Agent may refrain from doing anything which in its opinion will or
may be contrary to any relevant law, directive or regulation of any jurisdiction
which would or might otherwise render it liable to any Person, and the Security
Agent may do anything which is, in its opinion, necessary to comply with any
such law, directive or regulation.

 

16.16  Business with the Grantors

 

The Security Agent may accept deposits from, lend money to, and generally engage
in any kind of banking or other business with any of the Security Providers.

 

16.17  Powers supplemental

 

The rights, powers and discretions conferred upon the Security Agent by this
Deed shall be supplemental to the Trustee Act 1925 and the Trustee Act 2000 and
in addition to any which may be vested in the Security Agent by general law or
otherwise.

 

16.18  Security Agent division separate

 

In acting as security trustee for the Secured Parties, the Security Agent shall
be regarded as acting through its trustee division which shall be treated as a
separate entity from any of its other divisions or departments and any
information received by any other division or department of the Security Agent
may be treated as confidential and shall not be regarded as having been given to
the Security Agent’s trustee division.

 

16.19  Disapplication

 

Section 1 of the Trustee Act 2000 shall not apply to the duties of the Security
Agent in relation to the trusts constituted by this Deed. Where there are any
inconsistencies

 

- 36 -



--------------------------------------------------------------------------------

between the Trustee Act 1925 and the Trustee Act 2000 and the provisions of this
Deed, the provisions of this Deed shall, to the extent allowed by law, prevail
and, in the case of any inconsistency with the Trustee Act 2000, the provisions
of this Deed shall constitute a restriction or exclusion for the purposes of
that Act.

 

16.20  Winding up of trust

 

If the Security Agent receives:

 

  (a) a notice from the Intercreditor Agent confirming that the Release Date has
occurred;

 

  (b) a notice from the Second Ranking Finance Party confirming that all of the
Second Ranking Liabilities have been discharged in full; and

 

  (c) a notice from the Third Ranking Finance Party confirming that all of the
Third Ranking Liabilities have been discharged in full,

 

the trusts set out in this Deed shall be wound up. At that time the Security
Agent shall, at the reasonable cost of the Company, release, without recourse or
warranty, all of the Transaction Security then held by it and the rights of the
Security Agent under each of the Security Documents and execute all such further
documents and instruments and do such further acts as the Company may reasonably
request for the purpose of effecting such release.

 

16.21  Perpetuity period

 

The perpetuity period under the rule against perpetuities, if applicable to this
Deed, shall be the period of eighty years from the date of this Deed.

 

17. CHANGE OF SECURITY AGENT AND DELEGATION

 

17.1 Resignation of the Security Agent

 

  (a) The Security Agent may resign and appoint one of its affiliates as
successor by giving written notice to the Secured Parties (or, in the case of
the First Ranking Finance Parties, to the Intercreditor Agent on their behalf),
with a copy of such notice to the Company, provided that its affiliate is a bank
as referred to in paragraph F.1. in each of the Gaming Concession Consent
Agreement and the Land Concession Consent Agreement and is rated at least A- by
Standard & Poor’s or A3 by Moody’s Investors Services, Inc.

 

  (b) Alternatively the Security Agent may resign by giving written notice to
the Secured Parties (or, in the case of the First Ranking Finance Parties, to
the Intercreditor Agent on their behalf), with a copy of such notice to the
Company, in which case:

 

  (i)

if such notice is given at any time prior to the later of (i) the end of each of
the Hotel Facility Availability Period and the Project Facility Availability
Period and (ii) the payment and discharge in full of all of the First Ranking
Liabilities, the Intercreditor Agent may, subject to Clause 17.1(f), appoint a
successor Security Agent which is a bank as

 

- 37 -



--------------------------------------------------------------------------------

 

referred to in paragraph F.1. in each of the Gaming Concession Consent Agreement
and the Land Concession Consent Agreement;

 

  (ii) if such notice is given at any time after the later of (i) the end of
each of the Hotel Facility Availability Period and the Project Facility
Availability Period and (ii) the payment and discharge in full of all of the
First Ranking Liabilities but prior to the payment and discharge in full of all
of the Second Ranking Liabilities, the Second Ranking Finance Party shall be
obliged to, subject to Clause 17.1(g), appoint a successor Security Agent which
is a bank as referred to in paragraph F.1. in each of the Gaming Concession
Consent Agreement and the Land Concession Consent Agreement within 30 days after
such notice is given; and

 

  (iii) if such notice is given at any time after the later of (i) the end of
each of the Hotel Facility Availability Period and the Project Facility
Availability Period and (ii) the payment and discharge in full of all of the
First Ranking Liabilities and the Second Ranking Liabilities, the Third Ranking
Finance Party shall be obliged to, subject to Clause 17.1(g), appoint a
successor Security Agent which is a bank as referred to in paragraph F.1. in
each of the Gaming Concession Consent Agreement and the Land Concession Consent
Agreement within 30 days after such notice is given.

 

  (c) In the case of Clause 17.1(b)(i), if the Intercreditor Agent has not
appointed a successor Security Agent in accordance with Clause 17.1(b)(i) above
within 30 days after the Security Agent’s resignation notice is given, the
Security Agent (after consultation with the Intercreditor Agent) or the Company
(after consultation with the Intercreditor Agent) may, subject to Clause
17.1(f), appoint a successor Security Agent which is a bank as referred to in
paragraph F.1. in each of the Gaming Concession Consent Agreement and the Land
Concession Consent Agreement. In the event that any of the Intercreditor Agent,
the Security Agent and the Company has identified a bank during the 90 day
period after the giving of a notice of resignation to act as successor Security
Agent, the bank identified by the Intercreditor Agent shall be appointed as
successor Security Agent or, if no such bank has been identified, the bank
identified by the Security Agent shall be appointed as successor Security Agent
or, if no such bank has been identified, the bank identified by the Company
shall be appointed as successor Security Agent. The Company agrees that it will
pay the fees of any successor Security Agent which shall be on market terms
applicable to banks acting as security agents and trustees in respect of a
transaction of the type contemplated under the Finance Documents.

 

  (d)

In the case of Clause 17.1(b)(i), if the Intercreditor Agent, the Security Agent
or the Company has not appointed a successor Security Agent in accordance with
Clause 17.1(b)(i) or, as the case may be, Clause 17.1(c) within 90 days after
the giving of a notice of resignation by the Security Agent, the Security
Agent’s resignation notice shall take effect on the date falling 90 days after
the giving of

 

- 38 -



--------------------------------------------------------------------------------

such notice of resignation whereupon the Security Agent may, by giving 30 days
written notice to the Secured Parties (or, in the case of the First Ranking
Finance Parties, to the Intercreditor Agent on their behalf) cease to act as
agent and/or trustee for or on behalf of the Secured Parties and be discharged
from any further obligation in respect of the Finance Documents but shall remain
entitled to the benefit of Clause 16 (The Security Agent) and the Security Agent
shall be entitled to release and discharge all of the Transaction Security and
shall not have any liability to all or any of the Secured Parties in respect of
such release or discharge.

 

  (e) If:

 

  (i) in the case of Clause 17.1(b)(ii), the Second Ranking Finance Party has
not appointed a successor Security Agent in accordance with Clause 17.1(b)(ii);
or

 

  (ii) in the case of Clause 17.1(b)(iii), the Third Ranking Finance Party has
not appointed a successor Security Agent in accordance with Clause 17.1(b)(iii),

 

the Security Agent’s resignation notice shall take effect on the date falling 60
days after the giving of such notice of resignation whereupon the Security Agent
shall cease to act as agent and/or trustee for or on behalf of the Secured
Parties and be discharged from any further obligation in respect of the Finance
Documents but shall remain entitled to the benefit of Clause 16 (The Security
Agent) and the Security Agent shall be entitled to release and discharge all of
the Transaction Security and shall not have any liability to all or any of the
Secured Parties in respect of such release or discharge.

 

  (f) In the case of Clause 17.1(b)(i), if the Intercreditor Agent or the
Security Agent appoints a successor in accordance with Clause 17.1(b)(i) or, as
the case may be, Clause 17.1(c), the Security Agent’s resignation notice shall
only take effect upon (i) the assignment and transfer referred to in Clause
17.1(h) and (ii) that successor becoming a party to the Gaming Concession
Consent Agreement and the Land Concession Consent Agreement (in place of the
Security Agent) provided that if the conditions set out in (i) and (ii) above
are not satisfied within 90 days of the giving of the Security Agent’s
resignation notice, the Security Agent may, by giving 30 days written notice to
the Secured Parties (or, in the case of the First Ranking Finance Parties, to
the Intercreditor Agent on their behalf), cease to act as agent and/or trustee
for or on behalf of the Secured Parties and be discharged from any further
obligation in respect of the Finance Documents but shall remain entitled to the
benefit of Clause 16 (The Security Agent) and the Security Agent shall be
entitled to release and discharge all of the Transaction Security and shall not
have any liability to all or any of the Secured Parties in respect of such
release or discharge.

 

  (g)

In the case of Clause 17.1(b)(ii) or Clause 17.1(b)(iii), if the Second Ranking
Finance Party or, as the case may be, the Third Ranking Finance Party appoints a
successor in accordance with Clause 17.1(b)(ii) or, as the case may be, Clause

 

- 39 -



--------------------------------------------------------------------------------

 

17.1(b)(iii), the Security Agent’s resignation notice shall only take effect
upon (i) the assignment and transfer referred to in Clause 17.1(h) and (ii) that
successor becoming a party to the Gaming Concession Consent Agreement and the
Land Concession Consent Agreement (in place of the Security Agent) provided that
if the conditions set out in (i) and (ii) above are not satisfied within 60 days
of the giving of the Security Agent’s resignation notice, the Security Agent may
cease to act as agent and/or trustee for or on behalf of the Secured Parties and
be discharged from any further obligation in respect of the Finance Documents
but shall remain entitled to the benefit of Clause 16 (The Security Agent) and
the Security Agent shall be entitled to release and discharge all of the
Transaction Security and shall not have any liability to all or any of the
Secured Parties in respect of such release.

 

  (h) If the Security Agent resigns and a successor Security Agent is appointed
in accordance with Clause 17.1(a), Clause 17.1(b) or Clause 17.1(c), the
Security Agent shall:

 

  (i) assign all of its rights and benefits under the Finance Documents; and

 

  (ii) transfer all of its rights, benefits and obligations (if any) under the
Finance Documents,

 

to such successor Security Agent, provided that it is acknowledged that such
assignment and transfer shall not in any way prejudice the priority of the
security constituted by this Deed (which shall be assigned to such successor
Security Agent). The Security Agent shall give prior notice of such assignment
and transfer to the Government of the Macau SAR.

 

  (i) Upon (i) the assignment and transfer referred to in Clause 17.1(h) and
(ii) the successor Security Agent becoming a party to the Gaming Concession
Consent Agreement and the Land Concession Consent Agreement (in place of the
Security Agent), the successor Security Agent shall be and be deemed to be
acting as agent and security trustee for the Secured Parties for the purposes of
this Deed (other than Schedule 2 (Assignment of Third Ranking Liabilities)) or
as agent and security trustee for the TRL Secured Parties for the purposes of
Schedule 2 (Assignment of Third Ranking Liabilities) and in place of the former
Security Agent.

 

  (j) Upon the appointment of a successor (if any), the retiring Security Agent
shall be discharged from any further obligation in respect of the Finance
Documents but shall remain entitled to the benefit of Clause 16 (The Security
Agent). Its successor and each of the other Parties shall have the same rights
and obligations amongst themselves as they would have had if that successor had
been an original Party.

 

  (k) At any time:

 

  (i)

prior to the later of (i) the end of each of the Hotel Facility Availability
Period and the Project Facility Availability Period and (ii) the payment

 

- 40 -



--------------------------------------------------------------------------------

 

and discharge in full of all of the First Ranking Liabilities, the Intercreditor
Agent (acting in accordance with the First Ranking Finance Documents);

 

  (ii) after the later of (i) the end of each of the Hotel Facility Availability
Period and the Project Facility Availability Period and (ii) the payment and
discharge in full of all of the First Ranking Liabilities but prior to the
payment and discharge in full of all of the Second Ranking Liabilities, the
Second Ranking Finance Party; or

 

  (iii) after the later of (i) the end of each of the Hotel Facility
Availability Period and the Project Facility Availability Period and (ii) the
payment and discharge in full of all of the First Ranking Liabilities and the
Second Ranking Liabilities, the Third Ranking Finance Party

 

may, by written notice to the Security Agent, require it to resign in accordance
with Clause 17.1(b). In this event, the Security Agent shall resign in
accordance with Clause 17.1(b).

 

17.2 Delegation

 

  (a) The Security Agent may, at any time, delegate (including by power of
attorney) to any Person for any period, all or any of the rights, powers and
discretions vested in it by any of the Finance Documents.

 

  (b) The delegation may be made upon any terms and conditions (including the
power to sub-delegate) and subject to any restrictions that the Security Agent
may think fit in the interest of the Secured Parties or, in the case of any
delegation relating to the rights, powers and discretions vested in the Security
Agent by Schedule 2 (Assignment of Third Ranking Liabilities), the TRL Secured
Parties and it shall not be bound to supervise, or be in any way responsible for
any loss incurred by reason of any misconduct or default on the part of any such
delegate or sub-delegate unless caused by the gross negligence or wilful
misconduct of the Security Agent.

 

17.3 Additional trustees

 

  (a) The Security Agent may at any time appoint (and subsequently remove) any
Person to act as a separate trustee or as a co-trustee jointly with it (i) if it
considers that appointment to be in the interests of the Secured Parties or, in
the case of acting as trustee under Schedule 2 (Assignment of Third Ranking
Liabilities), the TRL Secured Parties or (ii) for the purposes of conforming to
any legal requirements, restrictions or conditions which the Security Agent
deems to be relevant or (iii) for obtaining or enforcing any judgment in any
jurisdiction, and the Security Agent shall give prior notice to the Sponsors,
the Intercreditor Agent, the Second Ranking Finance Party and the Third Ranking
Finance Party of any appointment.

 

  (b)

Any Person so appointed (subject to the terms of this Deed) shall have the
rights, powers and discretions (not exceeding those conferred on the Security

 

- 41 -



--------------------------------------------------------------------------------

 

Agent by this Deed) and the duties and obligations that are conferred or imposed
by the instrument of appointment.

 

  (c) The remuneration that the Security Agent may pay to that Person, and any
costs and expenses incurred by that Person in performing its functions as a
result of that appointment shall, for the purposes of this Deed, be treated as
costs and expenses incurred by the Security Agent.

 

17.4 The POA Agent

 

  (a) The Security Agent appoints the POA Agent to act as agent under the Power
of Attorney.

 

  (b) The POA Agent may not exercise any of its rights under the POA without the
instructions of the Security Agent, and the POA Agent shall act and exercise
rights under the Power of Attorney only in accordance with the instructions
given to it by the Security Agent.

 

  (c) The Power of Attorney shall be held and kept by the Security Agent and the
Security Agent shall deliver the Power of Attorney to the POA Agent if and when
required for the exercising of rights by the POA Agent under the Power of
Attorney.

 

  (d) The POA Agent shall promptly inform the Security Agent of the contents of
any notice or document received by it in its capacity as the POA Agent under or
in connection with the Power of Attorney.

 

  (e) All references to the Security Agent in Clauses 16.7 (Excluded
obligations), Clause 16.8 (Exclusion of Security Agent’s liability), Clause 16.9
(No proceedings), Clause 16.10 (Own responsibility), Clause 16.11 (No
responsibility to perfect Transaction Security), Clause 16.14 (Acceptance of
title), Clause 16.15 (Refrain from illegality) shall include references to the
POA Agent acting as agent under the Power of Attorney.

 

  (f) The POA Agent may resign by giving notice to the Security Agent and the
Company, in which case the Security Agent may (acting in accordance with the
instructions given to it pursuant to Clause 16.3(a)) appoint a successor POA
Agent which is a financial institution operating in the Macau SAR provided that
the Company’s consent (which consent shall not be unreasonably withheld or
delayed) shall be required if such financial institution is not a Senior Secured
Creditor.

 

  (g) If the Security Agent has not appointed a successor POA Agent in
accordance with paragraph (f) above within 60 days after notice of resignation
was given, the POA Agent may appoint a successor POA Agent which is (i) a
financial institution operating in the Macau SAR and (ii) is acceptable to the
Security Agent (acting in accordance with the instructions given to it pursuant
to Clause 16.3(a)) provided that the Company’s consent (which consent shall not
be unreasonably withheld or delayed) shall be required if such financial
institution is not a Senior Secured Creditor.

 

- 42 -



--------------------------------------------------------------------------------

  (h) The POA Agent’s resignation notice shall only take effect upon
satisfaction of each of the following conditions:

 

  (i) the appointment of a successor POA Agent; and

 

  (ii) the Security Agent is satisfied that the POA Agent has executed a power
of attorney in favour of the successor POA Agent in respect of its power under
the Power of Attorney, in form and substance satisfactory to the Security Agent.

 

  (i) Upon the appointment of a successor POA Agent, the retiring POA Agent
shall be discharged from any further obligation in respect of the Power of
Attorney. Its successor and each of the other parties hereto shall have the same
rights and obligations amongst themselves as they would have had if such
successor had been an original party hereto.

 

  (j) The Security Agent may, acting in accordance with the instructions given
to it pursuant to Clause 16.3(a)), by notice to the POA Agent require it to
resign in accordance with paragraph (f) above. In this event, the POA Agent
shall resign in accordance with paragraph (f) above.

 

  (k) The Company agrees that it will pay the fees of any successor POA Agent
which shall be on market terms applicable to a financial institution operating
in the Macau SAR.

 

18. CHANGE OF PARTY AND ACCESSION BY HEDGING COUNTERPARTIES

 

18.1 Change of Party

 

No party may assign any of its rights and benefits or transfer any of its
rights, benefits and obligations in respect of any Finance Documents or the
Liabilities except as permitted by this Clause 18.

 

18.2 Change of Funding Party

 

A Funding Party may assign any of its rights and benefits or transfer any of its
rights, benefits and obligations in respect of any Finance Documents to which it
is a party or its Liabilities if:

 

  (a) in the case of a First Ranking Lender, that assignment or transfer is in
accordance with the terms of the Common Terms Agreement;

 

  (b) in the case of a Hedging Counterparty, that assignment or transfer is in
accordance with the terms of the relevant Hedging Agreement;

 

  (c) in the case of the Second Ranking Finance Party, the prior consent of the
Intercreditor Agent has been obtained and that assignment or transfer is in
accordance with the terms of the Second Ranking Finance Documents; and

 

  (d)

in the case of the Third Ranking Finance Party, the prior consent of the
Intercreditor Agent and the Second Ranking Finance Party has been obtained (such
consent not to be unreasonably withheld or delayed by the Intercreditor Agent
and the Second Ranking Finance Party) (provided that such consent is

 

- 43 -



--------------------------------------------------------------------------------

 

not required if the assignee or transferee is Aruze Corporation or an Affiliate
of Aruze Corporation) and that assignment or transfer is in accordance with
Clause 18.7 (New Assignor) and the terms of the Third Ranking Finance Documents

 

and, in each case, any assignee or transferee permitted by this Clause 18.2 has
executed and delivered to the Security Agent a Finance Party Accession
Undertaking.

 

18.3 Change of Agent

 

Any Person which becomes the Intercreditor Agent, the Hotel Facility Agent or
the Project Facility Agent, each as defined in, and in accordance with, the
terms of the Common Terms Agreement, shall at the same time accede to this Deed
by executing and delivering to the Security Agent a Finance Party Accession
Undertaking.

 

18.4 Hedging Counterparties

 

Any Person which becomes a Hedging Counterparty as defined in, and in accordance
with, the terms of the Common Terms Agreement, shall at the same time accede to
this Deed by executing and delivering to the Security Agent a Finance Party
Accession Undertaking.

 

18.5 First Ranking Lenders

 

Any Person which becomes an Additional Lender pursuant to paragraph 2(f) of Part
B of Schedule 5 to the Common Terms Agreement shall at the same time accede to
this Deed as a First Ranking Lender by executing and delivering to the Security
Agent a Finance Party Accession Undertaking. With effect from the date of
acceptance by the Security Agent of a Finance Party Accession Undertaking, the
new First Ranking Lender shall assume the same obligations and become entitled
to the same rights as if it had been an original party to this Deed.

 

18.6 Finance Party Accession Undertaking

 

With effect from the date of acceptance by the Security Agent of a Finance Party
Accession Undertaking (which shall be accepted as soon as reasonably practicable
after receipt by it of a duly completed Finance Party Accession Undertaking) or,
if later the date specified in that Finance Party Accession Undertaking:

 

  (a) any Party ceasing entirely to be a Finance Party shall be discharged from
further obligations towards the Security Agent and other Parties under this Deed
and their respective rights against one another shall be cancelled (except in
each case for those rights which arose prior to that date); and

 

  (b) as from that date, the replacement or new Finance Party shall assume the
same obligations, and become entitled to the same rights, as if it had been an
original Party to this Deed.

 

18.7 New Assignor

 

  (a)

If the Assignor assigns, sells, transfers or otherwise disposes of all of its
right, title and interest in and to the Third Ranking Liabilities with (if the
assignee, purchaser or, as the case may be, transferee is not Aruze Corporation
or an Affiliate of Aruze Corporation) the consent of the Intercreditor Agent and
the Second Ranking Finance Party (such consent not to be unreasonably withheld
or delayed) in accordance with Schedule 2 (Assignment of Third Ranking

 

- 44 -



--------------------------------------------------------------------------------

 

Liabilities)), the Assignor shall procure the assignee, purchaser or, as the
case may be, transferee to, at the same time as such assignment, sale, transfer
or, as the case may be, disposal to execute and deliver to the Security Agent an
Assignor Accession Deed.

 

  (b) With effect from the date of acceptance by the Security Agent (which shall
be accepted as soon as reasonably practicable after receipt by it of the
Assignor Accession Deed and the legal opinion referred to in paragraph 12(a) or,
as the case may be, paragraph 12(b) of Schedule 2 (Assignment of Third Ranking
Liabilities) and the satisfaction of the conditions set out in Clause 18.8 for
accepting an Assignor Accession Deed), the outgoing Assignor shall be discharged
from further obligations towards the Security Agent and other Parties under this
Deed and their respective rights against one another shall be cancelled (except
in each case for those rights which arose prior to that date) and, as from that
date, the replacement Assignor shall assume the same obligations, and become
entitled to the same rights, as if it had been an original Party to this Deed.

 

18.8 Additional Parties

 

Each of the Parties appoints the Security Agent to receive on its behalf each
Finance Party Accession Undertaking and Assignor Accession Deed delivered to the
Security Agent and to accept and sign it if, in the Security Agent’s opinion, it
is complete and appears on its face to be authentic and duly executed and until
accepted and signed by the Security Agent that document shall not be effective.

 

18.9 Disclosure of Information by Security Agent

 

The Security Agent may disclose to any Person:

 

  (a) to (or through) whom the Security Agent assigns or transfers (or may
potentially assign or transfer) all or any of its rights, benefits and
obligations in accordance with the Finance Documents in accordance with Clause
17.1; or

 

  (b) to whom information may be required to be disclosed by any applicable law
or pursuant to any regulatory or stock exchange requirement,

 

such information about any Security Provider, the Projects and the Finance
Documents as the Security Agent may consider appropriate, provided that the
Person to whom such information is provided under sub-paragraph (a) above first
enters into a confidentiality undertaking in substantially the form set out in
Schedule 4 (Form of Confidentiality Undertaking: Change of Security Agent) and
that the Company has received an original copy of such signed undertaking.

 

19. FEES AND EXPENSES

 

19.1 Security Agent’s fees

 

The Company shall pay to the Security Agent, for its own account, the fees
specified in the agreement dated the date hereof between the Security Agent and
the Company, at the times and in the amounts specified in that agreement.

 

- 45 -



--------------------------------------------------------------------------------

19.2 Transaction and enforcement expenses

 

The Company shall, from time to time on demand of the Security Agent, reimburse
the Security Agent for:

 

  (a) at any time prior to the delivery of an Enforcement Notice to the Company,
all reasonable costs and expenses (including legal fees); or

 

  (b) at any time upon or after the delivery of an Enforcement Notice to the
Company, all costs and expenses (including legal fees)

 

on a full indemnity basis incurred by the Security Agent and any Receiver and
Delegate in connection with:

 

  (i) the negotiation, preparation and execution of this Deed and the Security
Documents and the completion of the transactions and perfection of the security
contemplated in the Security Documents in accordance with, in the case of any
fees, costs and expenses of the Technical Adviser, Insurance Adviser and legal
advisers appointed on or prior to the date of this Deed, the appointment or
engagement letters (if any) executed by the Company on or prior to the date
hereof; and

 

  (ii) the exercise, preservation and/or enforcement of any of the rights,
powers and remedies of the Security Agent and of the Transaction Security and
any proceedings instituted by or against the Security Agent as a consequence of
taking or holding the Transaction Security or of enforcing those rights, powers
and remedies

 

save to the extent that such costs and expenses have been paid to the Security
Agent under any other provision of the First Ranking Finance Documents.

 

19.3 Amendment costs

 

If the Company requests an amendment, waiver or consent under any Finance
Document to which the Security Agent is a party, the Company shall, within
thirty days of demand, reimburse the Security Agent for the amount of all costs
and expenses (including legal fees) reasonably incurred by the Security Agent in
responding to, evaluating, negotiating or complying with that request.

 

19.4 Stamp taxes

 

The Company shall pay all stamp, registration, notarial and other taxes or fees
to which this Deed, the other Security Documents, the Transaction Security or
any judgment given in connection with it is or at any time may be subject and
shall, from time to time, indemnify the Security Agent on demand against any
liabilities, costs, claims and expenses resulting from any failure to pay or
delay in paying any such tax or fees other than any costs which arise as a
consequence of any gross negligence or wilful misconduct on the part of the
Security Agent.

 

19.5 Interest on demands

 

If the Company or the Assignor fails to pay any amount payable by it under this
Deed on its due date, interest shall accrue on the overdue amount (and be
compounded with it) from the due date up to the date of actual payment (both
before and after judgment and to

 

- 46 -



--------------------------------------------------------------------------------

the extent interest at a default rate is not otherwise being paid on that sum)
at the rate which is two per cent. per annum over the rate at which the Security
Agent was being offered, by leading banks in the London Interbank Market,
deposits in an amount comparable to the unpaid amounts in the currencies of
those amounts for any period(s) that the Security Agent may from time to time
select provided that to the extent that default interest shall have accrued on
such amount and been paid in accordance with the terms of the other First
Ranking Finance Documents, interest shall not be payable on such amount under
this Clause 19.5.

 

19.6 Payments Free Of Deduction

 

All payments to be made by the Company, the Assignor, the Second Ranking Finance
Party or the Third Ranking Finance Party under this Deed shall be made free and
clear of and without deduction for or on account of tax unless the Company, the
Assignor, the Second Ranking Finance Party or, as the case may be, the Third
Ranking Finance Party is required to make such payment subject to the deduction
or withholding of tax, in which case the sum payable by the Company, the
Assignor, the Second Ranking Finance Party or, as the case may be, the Third
Ranking Fund Party in respect of which such deduction or withholding is required
to be made shall be increased to the extent necessary to ensure that, after the
making of such deduction or withholding, the Person on account of whose
liability to tax such deduction or withholding has been made receives and
retains (free from any liability in respect of any such deduction or
withholding) a net sum equal to the sum which it would have received and so
retained had no such deduction or withholding been made or required to be made.

 

20. INDEMNITIES

 

20.1 Company’s indemnity

 

The Company shall promptly indemnify the Security Agent, the POA Agent, every
Receiver and Delegate against any cost, loss or liability, whether or not
reasonably foreseeable, incurred by any of them in relation to or arising out
of:

 

  (a) any Default (as defined in the Common Terms Agreement), any Event of
Default or any failure by the Company to comply with obligations under Clause 19
(Fees and Expenses);

 

  (b) the taking, holding, protection or enforcement of the Transaction
Security;

 

  (c) the exercise of any of the rights, powers, and discretions vested in any
of them by the Finance Documents or by law; or

 

  (d) any default by any Sponsor in the performance of any of the obligations
expressed to be assumed by such Sponsor in the Finance Documents

 

save to the extent that such cost, loss or, as the case may be, liability (i)
has been paid to the Security Agent, Receiver or, as the case may be, Delegate
under any other provision of the First Ranking Finance Documents or (ii) arises
as a consequence of any gross negligence or wilful misconduct of the Security
Agent, the POA Agent, the Receiver or, as the case may be, the Delegate.

 

- 47 -



--------------------------------------------------------------------------------

20.2 Second Ranking & Third Finance Parties’ Indemnity

 

Each of the Second Ranking Finance Party and the Third Ranking Finance Party
shall promptly indemnify the Security Agent and every Receiver and Delegate
against any cost, loss or liability, whether or not reasonably foreseeable,
incurred by it any of them in relation to or arising out of any default by the
Second Ranking Finance Party or, as the case may be, the Third Ranking Finance
Party in the performance of any of the obligations expressed to be assumed by it
in this Deed.

 

20.3 Priority of indemnity

 

The Security Agent may, in priority to any payment to the other Secured Parties,
indemnify itself out of the Charged Property in respect of, and pay and retain,
all sums necessary to give effect to the indemnity in Clause 20.1 (Company’s
indemnity) from the Company and shall have a lien on the Transaction Security
and the proceeds of the enforcement of the Transaction Security for all moneys
payable to it under this Clause.

 

20.4 Funding Parties’ indemnity

 

If the Company fails to perform any of their obligations under this Clause 20
(Indemnities) within 3 Business Days:

 

  (a) at any time prior to the later of (i) the end of each of the Hotel
Facility Availability Period and the Project Facility Availability Period and
(ii) the payment and discharge in full of the First Ranking Liabilities, each
First Ranking Funding Party (in the proportion that the Liabilities owed to it
bears to the aggregate of the Liabilities owed to all the First Ranking Funding
Parties for the time being (or, if no Advances have been made, in the proportion
borne by its share of the aggregate undrawn Available Commitments of all First
Ranking Funding Parties to the aggregate undrawn Available Commitments of all
First Ranking Funding Parties for the time being) (or, if the Liabilities of
each of those First Ranking Funding Parties is zero, immediately prior to their
being reduced to zero));

 

  (b) at any time after the later of (i) the end of each of the Hotel Facility
Availability Period and the Project Facility Availability Period and (ii) the
payment and discharge in full of the First Ranking Liabilities but prior to the
payment and discharge in full of the Second Ranking Liabilities, the Second
Ranking Finance Party; or

 

  (c) at any time after the later of (i) the end of each of the Hotel Facility
Availability Period and the Project Facility Availability Period and the payment
and discharge in full of the First Ranking Liabilities and the Second Ranking
Liabilities, the Third Ranking Finance Party

 

shall indemnify the Security Agent and the POA Agent within three Business Days
of demand against any cost, loss or liability incurred by the Security Agent
and/or, as the case may be, the POA Agent as a result of that failure to perform
and the Company shall indemnify each of the Funding Parties against any payment
made by it under this Clause 20 (Indemnities). For the purpose of this Clause
20.4, the Liabilities owed to a Hedging Counterparty shall be deemed to be an
amount equal to the Realised Hedge

 

- 48 -



--------------------------------------------------------------------------------

Loss (if any) under the Hedging Agreement to which such Hedging Counterparty is
party.

 

21. INFORMATION

 

21.1 Information and dealing

 

The Funding Parties shall provide to the Security Agent from time to time
(through the Intercreditor Agent in the case of the First Ranking Funding
Parties if relevant) any information that the Security Agent may reasonably
specify as being necessary or desirable to enable the Security Agent to perform
its functions as Security Agent. Each First Ranking Funding Party shall deal
with the Security Agent exclusively through the Intercreditor Agent and shall
not deal directly with the Security Agent.

 

21.2 Disclosure

 

Each of the Company and the Assignor consents, until such time as all of the
Secured Obligations have been discharged in full, to the disclosure by any of
the Secured Parties to each other of such information concerning any of the
Security Providers as any Secured Party shall see fit.

 

22. NOTICES

 

22.1 Communications in writing

 

Any communication to be made under or in connection with this Deed shall be made
in writing but, unless otherwise stated, may be made by fax or letter.

 

22.2 Addresses

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

  (a) identified with its name below;

 

  (b) specified on the Finance Party Accession Undertaking to which it is a
party; or

 

  (c) specified on the Assignor Accession Deed to which it is a party;

 

or any substitute address, fax number or department or officer as the party may
notify to the Security Agent (or the Security Agent may notify to the other
parties, if a change is made by the Security Agent) by not less than 10 Business
Days’ notice.

 

22.3 Delivery

 

  (a) Any communication or document made or delivered by one Person to another
under or in connection with the Finance Documents shall only be effective:

 

  (i) if delivered personally or by overnight courier, when left at the relevant
address;

 

  (ii) if by way of fax, when received in legible form; or

 

  (iii)

if by way of letter, when it has been left at the relevant address or 10
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

 

- 49 -



--------------------------------------------------------------------------------

 

and, if a particular department or officer is specified as part of its address
details provided under Clause 22.2 (Addresses), if addressed to that department
or officer.

 

  (b) Any communication or document to be made or delivered to the Security
Agent shall be effective only when actually received by that Security Agent and
then only if it is expressly marked for the attention of the department or
officer identified with that Security Agent’s signature below (or any substitute
department or officer as that Security Agent shall specify for this purpose).

 

  (c) All notices to the Company shall be sent through the Security Agent (but
always with a copy to the Intercreditor Agent in the case of any notice from any
First Ranking Finance Party (other than the Intercreditor Agent)). All notices
from the Company hereunder shall be sent to the Security Agent who shall
distribute them to the Intercreditor Agent (who shall forward them to the First
Ranking Finance Parties), the Second Ranking Finance Party and the Third Ranking
Finance Party.

 

22.4 Electronic communication

 

  (a) Any communication to be made between the Security Agent and the
Intercreditor Agent or a First Ranking Finance Party under or in connection with
the Finance Documents may be made by electronic mail or other electronic means,
if the Security Agent and the Intercreditor Agent or the relevant First Ranking
Finance Party:

 

  (i) agree that, unless and until notified to the contrary, this is to be an
accepted form of communication;

 

  (ii) notify each other in writing of their electronic mail address and/or any
other information required to enable the sending and receipt of information by
that means; and

 

  (iii) notify each other of any change to their address or any other such
information supplied by them.

 

  (b) Any electronic communication made between the Security Agent and the
Intercreditor Agent or a First Ranking Finance Party shall be effective only
when actually received in readable form and in the case of any electronic
communication made by a First Ranking Finance Party or the Intercreditor Agent
to the Security Agent only if it is addressed in such a manner as the Security
Agent shall specify for this purpose.

 

22.5 English language

 

  (a) Any notice given under or in connection with any Finance Document must be
in English.

 

  (b)

All other documents provided under or in connection with any Finance Document
must be in English or, if not in English, and if so required by the Security
Agent, accompanied by a certified English translation and, in this case,

 

- 50 -



--------------------------------------------------------------------------------

 

the English translation shall prevail unless the document is a constitutional,
statutory or other official document.

 

23. PRESERVATION

 

23.1 Partial invalidity

 

If, at any time, any provision of this Deed is or becomes illegal, invalid or
unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of that provision under the law of any
other jurisdiction will in any way be affected or impaired and, if any part of
the security intended to be created by or pursuant to this Deed is invalid,
unenforceable or ineffective for any reason, that shall not affect or impair any
other part of the security.

 

23.2 Remedies and waivers

 

No failure to exercise, nor any delay in exercising, on the part of any Party,
any right or remedy under this Deed shall operate as a waiver, nor shall any
single or partial exercise of any right or remedy prevent any further or other
exercise or the exercise of any other right or remedy. The rights and remedies
provided in this Deed are cumulative and not exclusive of any rights or remedies
provided by law.

 

23.3 Waiver of defences

 

The provisions of this Deed will not be affected by an act, omission, matter or
thing which, but for this Clause 23.3, would reduce, release or prejudice the
subordination and priorities in this Deed including:

 

  (a) any time, waiver or consent granted to, or composition with any Person;

 

  (b) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Grantor or any non-presentation or non-observance
of any formality or other requirement in respect of any instrument or any
failure to realise the full value of any Transaction Security;

 

  (c) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any Person;

 

  (d) any amendment (however fundamental) or replacement of a Finance Document
or any other document or security except for any express amendment to this Deed
to that effect;

 

  (e) any unenforceability, illegality or invalidity of any obligation of any
Person under any Finance Document or any other document or security; or

 

  (f) any intermediate payment or discharge of any of the Liabilities of the
Secured Parties in whole or in part.

 

- 51 -



--------------------------------------------------------------------------------

23.4 Priorities not affected

 

Except as otherwise provided in this Deed the priorities referred to in Clause 3
(Ranking and Priority) will:

 

  (a) not be affected by any reduction or increase in the principal amount
secured by the Transaction Security in respect of the Liabilities of the Secured
Parties or by any intermediate reduction or increase in, amendment or variation
to any of the Finance Documents, or by any variation or satisfaction of, any of
the Liabilities or any other circumstances;

 

  (b) apply regardless of the order in which or dates upon which the Finance
Documents and this Deed are executed or registered or notice of them is given to
any Person; and

 

  (c) secure the Liabilities of the Secured Parties in the order specified,
regardless of the date upon which any of the Liabilities arise or of any
fluctuations in the amount of any of the Liabilities outstanding.

 

24. CONSENTS, AMENDMENTS AND OVERRIDE

 

24.1 Required consents

 

  (a) No term of this Deed may be amended or waived except by the written
agreement of the Intercreditor Agent, the Second Ranking Finance Party, the
Third Ranking Finance Party and the Security Agent. If the Security Agent has
the prior consent of the Intercreditor Agent, the Second Ranking Finance Party,
the Third Ranking Finance Party and the Assignor, the Security Agent and the
Company may from time to time agree in writing to amend this Deed or waive any
of the requirements of this Deed and any amendments or waivers so agreed shall
be binding on the Secured Parties and the Assignor.

 

  (b) If the amendment or waiver may impose new or additional obligations on or
withdraw or reduce the rights of any Party, the consent of that Party is
required.

 

  (c) An amendment or waiver which relates to the rights or obligations of the
Intercreditor Agent, the Hotel Facility Agent, the Project Facility Agent or the
Security Agent may not be effected without the consent of the Intercreditor
Agent, the Hotel Facility Agent, the Project Facility Agent or, as the case may
be, the Security Agent.

 

  (d) Any amendment or waiver given in accordance with this Clause will be
binding on all Parties and the Security Agent may effect, on behalf of any
Secured Party or the Assignor, any amendment or waiver permitted by this Clause
24.1.

 

24.2 Amendment of other Security Documents

 

  (a) Subject to Clause 24.2(b), any term of any of the Security Documents
(other than this Deed) may be amended or waived by the Security Agent, acting on
the instructions of:

 

  (i)

at any time prior to the later of (i) the end of each of the Hotel Facility
Availability Period and the Project Facility Availability Period and (ii)

 

- 52 -



--------------------------------------------------------------------------------

 

the payment and discharge in full of all of the First Ranking Liabilities, the
Intercreditor Agent (acting in accordance with the First Ranking Finance
Documents);

 

  (ii) at any time after the later of (i) the end of each of the Hotel Facility
Availability Period and the Project Facility Availability Period and (ii) the
payment and discharge in full of all of the First Ranking Liabilities but prior
to the payment and discharge in full of all of the Second Ranking Liabilities,
the Second Ranking Finance Party (acting in accordance with the Second Ranking
Finance Documents); or

 

  (iii) at any time after the later of (i) the end of each of the Hotel Facility
Availability Period and the Project Facility Availability Period and (ii) the
payment and discharge in full of all of the First Ranking Liabilities and the
Second Ranking Liabilities, the Third Ranking Finance Party (acting in
accordance with the Third Ranking Finance Documents).

 

  (b) Subject to Clause 17.1 (Resignation of the Security Agent), no release or
discharge of any Transaction Security may be made except with the prior consent
of the Intercreditor Agent, the Second Ranking Finance Party and the Third
Ranking Finance Party unless such release or discharge is permitted under the
relevant Security Document.

 

24.3 Agreement to override

 

Unless expressly stated otherwise in this Deed, this Deed overrides anything in
the Finance Documents to the contrary.

 

25. COUNTERPARTS

 

This Deed may be executed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
Deed.

 

26. GOVERNING LAW

 

This Deed is governed by English law.

 

27. ENFORCEMENT

 

27.1 Jurisdiction of English courts

 

  (a) The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Deed (including a dispute regarding
the existence, validity or termination of this Deed) (a “Dispute”).

 

  (b) The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 

  (c)

This Clause 27.1(c) is for the benefit of the Secured Parties only. As a result,
no Secured Party shall be prevented from taking proceedings relating to a
Dispute in any other courts with jurisdiction. To the extent allowed by law, the

 

- 53 -



--------------------------------------------------------------------------------

 

Secured Parties may take concurrent proceedings in any number of jurisdictions.

 

27.2 Service of Process

 

  (a) Without prejudice to any other mode of service allowed under any relevant
law, each of the Company, the Assignor and the Third Ranking Finance Party:

 

  (i) irrevocably appoints Law Debenture Corporate Services Limited as its agent
for service of process in relation to any proceedings before the English courts
in connection with this Deed; and

 

  (ii) agrees that failure by a process agent to notify it of the process will
not invalidate the proceedings concerned.

 

  (b) Without prejudice to any other mode of service allowed under any relevant
law, the Second Ranking Finance Party:

 

  (i) irrevocably appoints Caixa Geral de Depósitos, London Branch,
Walbrook-House, 23 - 27th Floor, Walbrook, London EC4N 8BT as its agent for
service of process in relation to any proceedings before the English courts in
connection with this Deed; and

 

  (ii) agrees that failure by a process agent to notify it of the process will
not invalidate the proceedings concerned.

 

27.3 Exercise of Rights

 

Notwithstanding anything in Clause 27.1(c) to the contrary, the Secured Parties
will only take actions over the Transaction Security through the Security Agent
unless and until the appointment of the Security Agent ceases and no successor
Security Agent is appointed under Clause 17 (Change of Security Agent and
Delegation).

 

This Deed has been entered into on the date stated at the beginning of this Deed
and executed as a deed by the Second Ranking Finance Party, the Third Ranking
Finance Party and the Assignor and is intended to be and is delivered by them as
a deed on the date specified above.

 

- 54 -



--------------------------------------------------------------------------------

 

SCHEDULE 2

 

ASSIGNMENT OF THIRD RANKING LIABILITIES

 

1. Assignment

 

  (a) The Assignor hereby assigns, with full title guarantee, to the Security
Agent as agent and security trustee for the TRL Secured Parties, as security for
the payment and discharge of the First and Second Ranking Secured Obligations,
all of the Assignor’s right, title and interest from time to time in and to the
Third Ranking Liabilities.

 

  (b) The execution of this Deed by the Company shall constitute notice to the
Company of the assignment of the Assignor’s right, title and interest in and to
the Third Ranking Liabilities by the Assignor. The Company hereby consents to
such assignment (and any further assignment or disposal of the Third Ranking
Liabilities or any party thereof by the Security Agent or any Receiver pursuant
to this Deed) and confirms to the Assignor and the Security Agent (as agent and
security trustee for and on behalf of the TRL Secured Parties) that it shall
continue to be bound by the terms on which the Third Ranking Liabilities have
been or shall have been made available to it.

 

  (c) Notwithstanding the assignment referred to in paragraph 1(a) of this
Schedule, the Assignor remains liable to perform the obligations imposed on it
under the Third Ranking Finance Documents and neither the Security Agent nor any
of the other Secured Parties is liable to perform any of such obligations nor
liable for the consequences of non-performance.

 

  (d) Subject to the terms of the Finance Documents, each Funding Party is under
an obligation to make further advances (or, in the case of a Hedging
Counterparty, payments) to the Company and that obligation will be deemed to be
incorporated into this Deed as if set out in this Deed.

 

2. Further Assurance

 

  (a) The Assignor hereby irrevocably authorises the Security Agent at any time
and from time to time to file in any filing office in any Uniform Commercial
Code jurisdiction any initial financing statements and amendments thereto that
(a) indicate the Third Ranking Liabilities fall within the scope of Article 9 of
the Uniform Commercial Code of the State of Nevada or any other Uniform
Commercial Code jurisdiction and (b) provide any other information required by
part 5 of Article 9 of the Uniform Commercial Code of the State of Nevada, or
any other Uniform Commercial Code jurisdiction, for the sufficiency or filing
office acceptance of any financing statement or amendment, including whether the
Assignor is an organisation, the type of organisation and any organisational
identification number issued to the Assignor. The Assignor agrees to furnish any
such information to the Security Agent promptly upon the Security Agent’s
request.

 

- 55 -



--------------------------------------------------------------------------------

  (b) The Assignor shall promptly execute all documents and do all things
(including without limitation the delivery, transfer or assignment of all or
part of the Third Ranking Liabilities to the Security Agent or its nominee(s))
which the Security Agent may require for the purpose of (i) exercising the
Collateral Rights or (ii) securing and perfecting the Security Agent’s security
over or title to all or any part of the Third Ranking Liabilities provided that
any such requirement shall be reasonable prior to the delivery of a TRL
Enforcement Notice to the Assignor.

 

  (c) The Assignor shall, upon written demand from the Security Agent, at any
time after the Security Agent shall have given a TRL Enforcement Notice, (i)
procure the transfer of the Assignor’s right, title and interest in and to the
Third Ranking Liabilities into the name of the Security Agent or its nominee(s),
agents or such purchasers as it shall direct and (ii) execute all documents and
do all other things that the Security Agent may require to facilitate the
realisation of the Third Ranking Liabilities.

 

3. Enforcement of Security Assignment

 

  (a) After the Security Agent shall have given a TRL Enforcement Notice to the
Assignor, the security created by or pursuant to paragraph 1 of this Schedule is
immediately enforceable and the Security Agent may, without notice to the
Assignor and/or any Grantor or prior authorisation from the Assignor or any
court, enforce all or any part of that security (at the times, in the manner and
on the terms it thinks fit) and get in, collect, hold, sell, assign or otherwise
dispose of all or any part of the Third Ranking Liabilities (at the times, in
the manner and on such terms as it may think fit).

 

  (b) Any restrictions on the consolidation of Security shall be excluded to the
fullest extent permitted by law and the Security Agent shall, so far as it shall
be lawful, be entitled to consolidate all or any of the security interests
constituted by this Deed and/or its powers hereunder with any other Security
whether in existence at the date of this Deed or created thereafter.

 

  (c) Neither the Security Agent nor any Receiver shall be liable to account as
a mortgagee in possession in respect of all or any part of the Third Ranking
Liabilities or be liable for any loss upon realisation in connection with the
Third Ranking Liabilities (or any part thereof) to which a mortgagee in
possession might otherwise be liable other than any loss which arises as a
consequence of any gross negligence or wilful default on the part of the
Security Agent or Receiver.

 

  (d) The power of sale or other disposal conferred on the Security Agent and on
any Receiver by this Deed shall operate as a variation and extension of the
statutory power of sale under Section 101 of the Law of Property Act 1925 and
such power shall arise (and the Secured Obligations shall be deemed due and
payable for that purpose) on execution of this Deed.

 

- 56 -



--------------------------------------------------------------------------------

  (e) A certificate in writing by an officer or agent of the Security Agent that
any power of sale or other disposal has arisen and is exercisable shall be
conclusive evidence (in the absence of manifest error) of that fact, in favour
of a purchaser of all or any part of the Third ranking Liabilities.

 

4. Receiver

 

  (a) After the Security Agent shall have given a TRL Enforcement Notice to the
Assignor or if requested to do so by the Assignor, the Security Agent may by
deed or otherwise (acting through an authorised officer of the Security Agent),
without prior notice to the Assignor or any Grantor:

 

  (i) appoint one or more Persons to be a Receiver of the whole or any part of
the Third Ranking Liabilities; and

 

  (ii) remove (so far as it is lawfully able) any Receiver so appointed.

 

The powers of appointment of a Receiver shall be in addition to all statutory
and other powers of appointment of the Security Agent under the Laws of Property
Act 1925 (as extended by this Deed) or otherwise and such powers shall remain
exercisable from time to time by the Security Agent in respect of any Third
Ranking Liabilities.

 

  (b) Each Person appointed to be a Receiver pursuant to paragraph 4(a) of this
Schedule shall be:

 

  (i) entitled to act individually or together with any other Person appointed
or substituted as Receiver;

 

  (ii) for all purposes deemed to be the agent of the Assignor which shall be
solely responsible for his acts, defaults and liabilities (other than such acts,
defaults and liabilities that are attributed to the gross negligence or wilful
misconduct of the Receiver) and for the payment of his remuneration and no
Receiver shall at any time act as agent for the Security Agent; and

 

  (iii) entitled to remuneration for his services at a reasonable rate to be
fixed by the Security Agent from time to time (without being limited to the
maximum rate specified by the Law of Property Act 1925).

 

  (c) In addition to the powers of the Security Agent conferred by paragraph 3
of this Schedule, each Receiver shall (subject to any limitations or
restrictions in the instrument appointing him but notwithstanding any
winding-up, insolvency or dissolution of the Assignor) have, in relation to the
part of the Third Ranking Liabilities in respect of which he was appointed (in
the name of or on behalf of the Assignor or in his own name and, in each case,
at the cost of the Assignor):

 

  (i) all the powers and rights of an absolute owner and power to do or omit to
do anything which the Assignor could do or omit to do;

 

- 57 -



--------------------------------------------------------------------------------

  (ii) the power to do all things (including without limitation bringing or
defending proceedings in the name or on behalf of the Assignor) which are
incidental or conducive to (i) any of the functions, powers, authorities or
discretions conferred on or vested in him or (ii) the exercise of the Collateral
Rights (including without limitation realisation of such part of such Third
Ranking Liabilities) or (iii) bringing to his hands any assets forming, or which
when got in would be, part of such Third Ranking Liabilities; and

 

  (iii) all the powers conferred on him by general law; and

 

  (iv) all the powers conferred by the Law of Property Act 1925 on mortgagors
and on mortgagees in possession and on receivers appointed under that Act and
all the powers of an administrative receiver set out in Schedule 1 to the
Insolvency Act 1986 (whether or not the Receiver is an administrative receiver).

 

  (d) Without prejudice to the generality of the foregoing, each Receiver shall
(subject to any limitations or restrictions in the instrument appointing him but
notwithstanding any winding-up, insolvency or dissolution of the Assignor) have
the following powers in relation to the part of the Third Ranking Liabilities
(and any assets which, when got in, would be part of such Third Ranking
Liabilities) in respect of which he was appointed (and every reference in this
paragraph 4(d) to the “Third Ranking Liabilities” shall be read as a reference
to that part of the Third Ranking Liabilities in respect of which such Receiver
was appointed):

 

  (i) Collection

 

power to collect and get in the Third Ranking Liabilities including without
limitation amounts and distributions (whether in cash or in kind) payable in
respect thereof;

 

  (ii) Proceedings and Claims

 

power to bring, prosecute, enforce, defend and abandon applications, claims,
disputes, actions, suits and proceedings in connection with all or any part of
the Third Ranking Liabilities or this Schedule in the name of the Assignor or in
his own name and to submit to arbitration, negotiate, compromise and settle any
such applications, claims, disputes, actions, suits or proceedings;

 

  (iii) Deal with Subordinated Indebtedness

 

power to sell, assign, transfer, factor or otherwise dispose of the Third
Ranking Liabilities or any part thereof or concur in any of the foregoing on
behalf of the Assignor in such manner and generally on such terms as he thinks
fit;

 

- 58 -



--------------------------------------------------------------------------------

  (iv) Redemption of Security

 

power to redeem, discharge or compromise any security whether or not having
priority to the security constituted by this Deed or any part of it;

 

  (v) Covenants, Guarantees and Indemnities

 

power to enter into bonds, covenants, guarantees, commitments, indemnities and
other obligations or liabilities as he shall think fit, to make all payments
needed to effect, maintain or satisfy such obligations or liabilities and to use
the company seal(s) (if any) of the Assignor; and

 

  (vi) Exercise of Powers in Assignor’s Name

 

power to exercise any or all of the above powers on behalf of and in the name of
the Assignor (notwithstanding any winding-up, insolvency, dissolution of the
Assignor) or on his own behalf.

 

  (e) In making any sale or other disposal of all or any part of the assets
subject to the security created hereunder or any acquisition in the exercise of
their respective powers, a Receiver or the Security Agent may do so for such
consideration, in such manner, and generally on such terms and conditions as it
thinks fit. Any contract for such sale, disposal or acquisition by the Receiver
or the Security Agent may contain conditions excluding or restricting the
personal liability of the Receiver or the Security Agent.

 

  (f) So long as Wynn Resorts has not delivered a notice under Clause 5.2 of the
Wynn Resorts Support Agreement terminating its obligations under Clause 6
thereof, the Security Agent shall, prior to the acceptance of any offer made by
a Senior Secured Creditor for the purchase of all or any of the Third Ranking
Liabilities, give reasonable details of all of the written offers received by
the Security Agent for the purchase of such Third Ranking Liabilities.

 

5. Protection of Purchasers

 

  (a) The receipt of the Security Agent or any Receiver in respect of
consideration from a purchaser shall be conclusive discharge to such purchaser
of any part of the Third Ranking Liabilities from the Security Agent or any
Receiver.

 

  (b) No purchaser or other Person dealing with the Security Agent or any
Receiver shall be bound to inquire whether the right of the Security Agent or
such Receiver to exercise any of its powers has arisen or become exercisable or
be concerned with any propriety or regularity on the part of the Security Agent
or such Receiver in such dealings.

 

6. Power of Attorney

 

  (a)

The Assignor by way of security irrevocably (within the meaning of Section 4 of
the Powers of Attorney Act 1971) appoints the Security Agent and any Receiver to
be its attorney and in its name, on its behalf and as its act and deed to, upon
and at all times after the Security Agent shall have delivered a TRL

 

- 59 -



--------------------------------------------------------------------------------

 

Enforcement Notice, execute, deliver and perfect all documents and do all things
which the attorney may consider to be required or desirable for:

 

  (i) carrying out any obligation imposed on the Assignor by this Deed
(including, without limitation, the execution and delivery of any deeds,
charges, assignments or other security and any transfers of the Third Ranking
Liabilities) which the Assignor has failed to perform in accordance with the
terms hereof; and

 

  (ii) enabling the Security Agent and any Receiver to exercise, or delegate the
exercise of, any of the rights, powers and authorities conferred on it by or
pursuant to this Deed or by law (including, without limitation, after the
delivery of a TRL Enforcement Notice by the Security Agent, the exercise of any
right of a legal or beneficial owner of the Third Ranking Liabilities).

 

  (b) The Assignor shall ratify and confirm all things done and all documents
executed by any attorney in accordance with the terms of this paragraph 6 of
this Schedule in the exercise of all or any of its powers granted by or in
relation to the Assignor.

 

7. Effectiveness of Security

 

  (a) The security created by or pursuant to this Schedule shall remain in full
force and effect as a continuing security for the First and Second Ranking
Secured Obligations unless and until discharged by the Security Agent and shall
not cease by reason of any partial payment of any of the First and Second
Ranking Secured Obligations. Notwithstanding the foregoing, if the obligations
of the Assignor under this Deed cease to be continuing for any reason, the
liability of the Assignor at the date of such cessation shall remain, regardless
of any subsequent increase or reduction in the First and Second Ranking Secured
Obligations.

 

  (b) The security created by or pursuant to this Schedule and the Collateral
Rights shall be cumulative, in addition to and independent of every other
security which the Security Agent or any TRL Secured Party may at any time hold
for any or all of the First and Second Ranking Secured Obligations or any
rights, powers and remedies provided by law. No prior security held by the
Security Agent (whether in its capacity as agent or security trustee or
otherwise) or any of the TRL Secured Party over the whole or any part of the
Third Ranking Liabilities shall merge into the security constituted by this
Deed.

 

  (c) None of the obligations of the Assignor hereunder and the Collateral
Rights shall be discharged, impaired or otherwise affected by:

 

  (i) any winding-up, dissolution, re-organisation, bankruptcy, death or
insolvency of, or any change in, any Grantor or any other Person;

 

  (ii) any of the Secured Obligations being at any time illegal, invalid,
unenforceable or ineffective;

 

- 60 -



--------------------------------------------------------------------------------

  (iii) any unenforceability or invalidity of any other agreement or document;

 

  (iv) any time or other indulgence being granted to the Company or any other
Person with respect to the Secured Obligations;

 

  (v) any (actual or purported) amendment, variation, waiver or release of any
of the Secured Obligations except for a release or discharge in accordance with
Clause 16.20 (Winding up of trust) or specific amendment of this Deed to that
effect;

 

  (vi) any variation of the terms of the trust upon which the Security Agent
holds the security constituted hereby and/or the Collateral Rights;

 

  (vii) any failure to take or failure to realise the value of any other
collateral in respect of any or all of the Secured Obligations or any release,
discharge, exchange or substitution of any such collateral; or

 

  (viii) any other act, event or omission which but for this provision would or
might operate to impair, discharge or otherwise affect the obligations of any or
all of the Grantors and the Assignor hereunder and/or the Collateral Rights.

 

  (d) No failure on the part of the Security Agent to exercise, or any delay on
its part in exercising, any Collateral Right shall operate as a waiver thereof,
nor shall any single or partial exercise of any Collateral Right preclude any
further or other exercise of that or any other Collateral Right.

 

  (e) None of the Security Agent, its nominee(s) or any Receiver shall be liable
by reason of (i) taking any action permitted by this Deed or (ii) any neglect or
default in connection with the Third Ranking Liabilities or (iii) taking
possession of or realising all or any part of the Third Ranking Liabilities,
except in the case of gross negligence or wilful default upon its part.

 

  (f) The Security Agent shall not be obliged to make any demand of any Grantor
or any other Person, to take any action or obtain judgment in any court against
any Grantor or any other Person or to make or file any proof or claim in a
liquidation, bankruptcy, death or insolvency of any Grantor or any other Person
or to enforce or seek to enforce any other security in respect of any or all of
the First and Second Ranking Secured Obligations before exercising any
Collateral Right.

 

  (g) Until the satisfaction of the requirements set out in Clause 16.20 in
respect of the release of security, any settlement or discharge hereunder in
relation to the Assignor shall be conditional upon no security or payment to the
Security Agent by or on behalf of any Grantor being avoided or reduced by virtue
of any Grantor’s bankruptcy, insolvency, liquidation or similar laws of general
application and shall in those circumstances be void.

 

  (h)

Until the security constituted by this Schedule 2 is released by the Security
Agent as contemplated by Clause 16.20, the Assignor shall not exercise any right

 

- 61 -



--------------------------------------------------------------------------------

 

which it may at any time have, by reason of the performance of its obligations
under this Schedule 2, to be indemnified by any Sponsor or to receive any
collateral from any Sponsor or to claim any contribution from any other Person
of any Sponsor’s obligations under all or any of the Finance Documents or to
take the benefit (in whole or in part and whether by subrogation or otherwise)
of any rights of all or any of the Secured Parties under all or any of the
Finance Documents or of any other security taken pursuant to, or in connection
with, all or any of the Finance Documents by all or any of the Secured Parties.

 

8. Set-Off

 

The Assignor authorises the Security Agent (but the Security Agent shall not be
obliged to exercise such right) from time to time to, after the delivery of a
TRL Enforcement Notice to the Assignor, set off against any or all sums and
monies due and payable by the Assignor hereunder but unpaid, any amount or other
obligation (contingent or otherwise) owing by the Security Agent to the
Assignor.

 

9. Subsequent Security Interests

 

If the Security Agent (acting in its capacity as agent or security trustee or
otherwise) or any of the other Secured Parties (other than the Third Ranking
Finance Party) at any time receives or is deemed to have received notice (which
it reasonably believes to be genuine, correct and appropriately authorised) of
any subsequent Security affecting all or any part of the Third Ranking
Liabilities or any assignment or transfer of the Third Ranking Liabilities which
is prohibited by the terms of any Finance Document, all payments thereafter by
or on behalf of the Assignor to the Security Agent (whether in its capacity as
agent or trustee or otherwise) or any of the other Secured Parties (other than
the Third Ranking Finance Party) shall be treated as having been credited to a
new account of the Assignor and not as having been applied in reduction of any
or all of the First and Second Ranking Secured Obligations as at the time when
the Security Agent or such other Secured Party received such notice save for the
purpose of calculation of interest.

 

10. Indemnity

 

At any time:

 

  (a) prior to the delivery of a TRL Enforcement Notice to the Assignor, all
reasonable costs and expenses; or

 

  (b) upon or after the delivery of a TRL Enforcement Notice to the Assignor,
all costs and expenses

 

of any and all of the Secured Parties (other than the Third Ranking Finance
Party) (including without limitation legal fees, stamp duties and any value
added tax) incurred (i) in connection with the perfection or enforcement of the
collateral constituted under or pursuant to this Schedule, (ii) in connection
with the exercise of any Collateral Right and (iii) otherwise in relation to
this Schedule, shall (except to the extent already reimbursed by the Company
pursuant to the Deed of Appointment and Priority) be reimbursed

 

- 62 -



--------------------------------------------------------------------------------

(through the Security Agent) to such Secured Party/Parties by the Assignor
within 15 days of demand on a full indemnity basis.

 

11. Discretion And Delegation

 

  (a) Any liberty or power which may be exercised or any determination which may
be made under this Schedule by the Security Agent or any Receiver may, subject
to the other terms and conditions of this Deed, be exercised or made in its
absolute and unfettered discretion without any obligation to give reasons save
that the Security Agent shall act in a reasonable manner if expressly required
under this Schedule.

 

  (b) Each of the Security Agent and any Receiver shall have full power to
delegate (either generally or specifically) the powers, authorities and
discretions conferred on it by this Schedule (including without limitation the
power of attorney under paragraph 6 of this Schedule) on such terms and
conditions as it shall see fit which delegation shall not preclude either the
subsequent exercise of such power, authority or discretion by the Security Agent
or the Receiver itself or any subsequent delegation or revocation thereof.

 

12. Undertakings of Assignor

 

  (a) The Assignor shall not, subject to sub-paragraph (b) below, assign, sell,
transfer or otherwise dispose of all or any part of its right, title and/or
interest in and/or to the Third Ranking Liabilities without the prior consent of
the Intercreditor Agent and the Second Ranking Finance Party (such consent not
to be unreasonably withheld or delayed) provided that in the event that such
consent is granted, the Assignor shall procure the assignee, purchaser or, as
the case may be, transferee to, at the same time as such assignment, sale,
transfer or, as the case may be, disposal, (1) execute and deliver to the
Security Agent an Assignor Accession Deed and (2) deliver to the Security Agent
a legal opinion, in form and substance reasonably satisfactory to the Security
Agent, in respect of the replacement Assignor’s obligations under this Deed.

 

  (b) The Assignor may assign, sell, transfer or otherwise dispose of all or any
part of its right, title and/or interest in and/or to the Third Ranking
Liabilities to Aruze Corporation or an Affiliate of Aruze Corporation without
the consent of any of the Secured Parties provided that Aruze Corporation or, as
the case may be, the Affiliate of Aruze Corporation (1) executes and delivers to
the Security Agent an Assignor Accession Deed and (2) delivers to the Security
Agent a legal opinion, in form and substance reasonably satisfactory to the
Security Agent, in respect of its obligations under this Deed.

 

  (c) The Assignor shall not create, grant or permit to exist any Security
(other than any Lien referred to in paragraph 3(a), 3(f) or 3(q) of Schedule 5
Part B of the Common Terms Agreement and any Mandatory Permitted Lien) over all
or any of its right, title and/or interest in and to the Third Ranking
Liabilities.

 

- 63 -



--------------------------------------------------------------------------------

 

SIGNATURES

 

The Original First Ranking Lenders

 

(As Hotel Facility Lender and Project Facility Lender)

DEUTSCHE BANK AG, HONG KONG BRANCH

By:

   Philip Crotty    Peter Lo

Address:

  

55th Floor, Cheung Kong Center

2 Queen’s Road Central

Hong Kong

Tel:

   (852) 2203-7436

Fax:

   (852) 2203-7212

Attention:

   Jonathan Robinson      Debt Products Group (As Hotel Facility Lender) SOCIÉTÉ
GÉNÉRALE, HONG KONG BRANCH

By:

   David Gore    Sun Peng Lui     

Address:

  

42nd Floor, Edinburgh Tower

15 Queen’s Road Central

Hong Kong

Tel:

   (852) 2166-5414/(852) 2166-5415

Fax:

   (852) 2868-1874/(852) 2868-4925

Attention:

   Kenny Chan/Annie Yuen      Commercial Back Office - Loans

 

- 64 -



--------------------------------------------------------------------------------

(As Hotel Facility Lender)

BANK OF CHINA, MACAU BRANCH

By:

   Cheong Chi Sang     

Address:

  

Avenida Doutor Mario Soares

Bank of China Building

Macau

Tel:

   (853) 792-1698/(853) 792-1646

Fax:

   (853) 792-1659

Attention:

   Wong Weng Tim/ Kuan Sio Keng (As Hotel Facility Lender) CANADIAN EASTERN
FINANCE LIMITED

By:

   P.K. Tang    Teresa C.Y. Lee     

Address:

  

Suite 2002

20th Floor, Cheung Kong Center

2 Queen’s Road Central

Hong Kong

Tel:

   (852) 2846-3736

Fax:

   (852) 2524-1162

Attention:

   Teresa Lee

 

- 65 -



--------------------------------------------------------------------------------

(As Hotel Facility Lender) SHINSEI BANK, LIMITED

By:

   Paul R. Smith    Jonathan Robinson

Address:

  

1-8, Uchisaiwaicho 2-Chome

Chiyoda-ku

Tokyo 100-8501

Japan

Tel:

   (81) 3-5510-6623/(81) 3-5293-6918

Fax:

   (81) 3-5511-5133

Attention:

   Kazuki Yoneda/Kanako Matsuoka (As Hotel Facility Lender) INDUSTRIAL AND
COMMERCIAL BANK OF CHINA, MACAU BRANCH

By:

   Shen Xiao Qi    He Jin Qiu    Stephen Ieong

Address:

  

Alm. Dr. Carlos D” Assumpção, No. 411-417

18 andar E, F, G e H

Edf. Dynasty Plaza

Macau

Tel:

   (853) 791-3075/(853) 791-3072

Fax:

   (853) 786-328

Attention:

   Clarence Wong/Elaine Lam

 

- 66 -



--------------------------------------------------------------------------------

(As Project Facility Lender) AOZORA BANK, LTD

By:

   David Gore    Sun Peng Lui

Address:

  

3-1

Kudan-Minami 1-chome

Chiyoda-ku

Tokyo 102-8660

Japan

Tel:

   (81) 3-5212-9412/(81) 3-3239-8038

Fax:

   (81) 3-3263-9872/(81) 3-3263-7284

Attention:

   Emiko Sano/Yasue Harada (As Project Facility Lender, Revolving Credit
Facility Lender and POA Agent) BANCO NACIONAL ULTRAMARINO, S.A.

By:

   Kan Cheok Kuan, Ronald      João Brito Augusto

Address:

  

Avenida de Almeida Ribeiro

No. 22

Macau

Tel:

   (853) 355-188/(853) 355-828

Fax:

   (853) 355-800/(853) 356-867

Attention:

   Ronald Kan Cheok Kuan/Vitor Rosário/Violet Choi

 

- 67 -



--------------------------------------------------------------------------------

(As Project Facility Lender) KOREA FIRST FINANCE LIMITED

By:

   Chul-Wan, Park     

Address:

  

Room 2007

Jardine House

1 Connaught Place, Central

Hong Kong

Tel:

   (852) 2526-5025

Fax:

   (852) 2845-9001

Attention:

   Pan-Young Ahn (As Project Facility Lender) KOREA FIRST BANK, TOKYO BRANCH

By:

   Dai Chang Song

Address:

  

Yurakucho Denki Bldg.

South 2Fl

1-7-1 Yurakucho

Chiyoda-ku

Tokyo 100-0006

Japan

Tel:

   (81) 3-3201-6261

Fax:

   (81) 3-3201-4558

Attention:

   Min-Young Kim

 

- 68 -



--------------------------------------------------------------------------------

Copy to:

Korea First Bank

Address:

  

100, Kongpyung-Dong

Chongro-Gu

Seoul

Korea

Tel:

   (82) 2-3702-4649/(82) 2-3702-4415

Fax:

   (82) 2-3702-4865

Attention:

  

Dai Chang Song/Chang-Ho Lee

Project Finance Team

Korea First Bank

Address:

  

100, Kongpyung-Dong

Chongro-Gu

Seoul

Korea

Tel:

   (82) 2-3702-4649/(82) 2-3702-4415

Fax:

   (82) 2-3702-4865

Attention:

  

Dai Chang Song/Chang-Ho Lee

Project Finance Team

 

- 69 -



--------------------------------------------------------------------------------

(As Project Facility Lender) WESTLB AG, HONG KONG BRANCH

By:

   Peter Geldart    K.M. Sun

Address:

  

36th Floor, Bank of America Tower

12 Harcourt Road

Hong Kong

Tel:

   (852) 2842-0214/(852) 2842-0436

Fax:

   (852) 2842-0290

Attention:

   William Ip/Florence Yip Copy to: WestLB AG, Hong Kong Branch

Address:

  

36th Floor, Bank of America Tower

12 Harcourt Road

Hong Kong

Tel:

   (852) 2842-0458/(852) 2842-0427

Fax:

   (852) 2892-0298

Attention:

   Jasper Wong/Björn Blüml (As Project Facility Lender and Revolving Credit
Facility Lender) BANCO COMERCIAL DE MACAU, S.A.

By:

   Tou Kei San    Chan Sou Chao

Address:

  

Avenida da Praia Grande

No. 572

Macau

Tel:

   (853) 7910-861/(853) 7910-270

Fax:

   (853) 580-967

Attention:

   Sam Tou/Vilma Loi

 

- 70 -



--------------------------------------------------------------------------------

 

(As Project Facility Lender)

ALLIED IRISH BANKS, p.l.c.

By:

   David Gore    Sun Peng Lui

Address:

  

St Helen’s

1 Undershaft

London EC3A 8AB

United Kingdom

Tel:

   (44) 20-7726-8734

Fax:

   (44) 20-7726-8735

Attention:

   Antionette Dunleavy/David Mclntyre (As Project Facility Lender) BANCO
ESPÍRITO SANTO DO ORIENTE, S.A.

By:

   José Morgado    Carlos Freire     

Address:

  

Av. Dr. Mário Soares

No. 323

Bank of China Building

28th Floor “E-F”

Macau

Tel:

   (853) 7965-215/(853) 7965-210

Fax:

   (853) 785-228

Attention:

   Sylvana Chan/Frances T.M. Lo

 

- 71 -



--------------------------------------------------------------------------------

 

(As Revolving Credit Facility Lender)

BANCO DELTA ASIA, S.A.R.L.

By:

   Lau Siu Lun    Wong Kai Fun

Address:

  

Rua Do Campo

No. 39-41

Macau

Tel:

   (853) 3958-202/(853) 3958-505

Fax:

   (853) 570-068

Attention:

   Howard Lau/Alex Chou The Second Ranking Finance Party Executed as a deed by
      

) Kan Cheok Kuan, Ronald

     BANCO NACIONAL ULTRAMARINO, S.A.    ) João Brito Augusto     

acting by Kan Cheok Kuan, Ronald and

  )     

João Brito Augusto

  )     

Address:

  

Avenida de Almeida Ribeiro

No. 22

Macau

Tel:

   (853) 355-188/(853) 355-828

Fax:

   (853) 355-800/(853) 356-867

Attention:

   Ronald Kan Cheok Kuan/Vitor Rosário/Violet Choi

 

- 72 -



--------------------------------------------------------------------------------

The Third Ranking Finance Party and the Assignor Executed as a deed by        )
     WYNN GROUP ASIA, INC.        )     

acting by Matthew Maddox

   ) Matt Maddox

under the board resolution

       )     

of 10 September 2004

       )     

Address:

  

3131 Las Vegas Boulevard South

Las Vegas, Nevada 89109

USA

Tel:

   (1) 702-770-2111

Fax:

   (1) 702-770-1520

Attention:

   General Counsel

 

- 73 -



--------------------------------------------------------------------------------

 

The Company

WYNN RESORTS (MACAU) S.A.

By:

   Matt Maddox     

Address:

  

429 Avenida da Praia Grande,

18th Floor, Praia Grande Commercial Centre,

Macau

Tel:

   (853) 371-476

Fax:

   (853) 329-966

Attention:

   Chief Financial Officer Copy to: Wynn Resorts, Limited

Address:

  

3131 Las Vegas Boulevard South

Las Vegas, Nevada 89109

USA

Tel:

   (1) 702-770-2111

Fax:

   (1) 702-770-1520

Attention:

   General Counsel

 

- 74 -



--------------------------------------------------------------------------------

 

The Security Agent

SOCIÉTÉ GÉNÉRALE, HONG KONG BRANCH

By:

   David Gore    Sun Peng Lui

Address:

  

42/F Edinburgh Tower,

15 Queen’s Road Central,

Hong Kong

Tel:

   (852) 2166-5671/(852) 2166-5430/(852) 2166-5665

Fax:

   (852) 2804-6215

Attention:

  

Sunny Lui/ Raymond Fung/ Sara Wong

Risk & Agency

 

- 75 -



--------------------------------------------------------------------------------

 

The Intercreditor Agent

SOCIÉTÉ GÉNÉRALE ASIA LIMITED

By:

   David Gore    Sun Peng Lui

Address:

  

42/F Edinburgh Tower

15 Queen’s Road Central

Hong Kong

Tel:

   (852) 2166-5414/(852) 2166-5415

Fax:

   (852) 2868-1874/(852) 2868-4925

Attention:

  

Kenny Chan/ Annie Yuen

Commercial Back Office - Loans

Copy to: Société Générale Asia Limited

Address:

  

42/F Edinburgh Tower

15 Queen’s Road Central

Hong Kong

Tel:

   (852) 2166-5671/(852) 2166-5430/(852) 2166-5665

Fax:

   (852) 2804-6215

Attention:

  

Sunny Lui/Raymond Fung/Sara Wong

Risk & Agency

 

- 76 -



--------------------------------------------------------------------------------

 

The Hotel Facility Agent and Project Facility Agent

SOCIÉTÉ GÉNÉRALE ASIA LIMITED

By:

   David Gore    Sun Peng Lui

Address:

  

42/F Edinburgh Tower

15 Queen’s Road Central

Hong Kong

Tel:

   (852) 2166-5414/(852) 2166-5415

Fax:

   (852) 2868-1874/(852) 2868-4925

Attention:

  

Kenny Chan/ Annie Yuen

Commercial Back Office - Loans

Copy to: Société Générale Asia Limited

Address:

  

42/F Edinburgh Tower

15 Queen’s Road Central

Hong Kong

Tel:

   (852) 2166-5671/(852) 2166-5430/(852) 2166-5665

Fax:

   (852) 2804-6215

Attention:

  

Sunny Lui/Raymond Fung/Sara Wong

Risk & Agency

 

- 77 -



--------------------------------------------------------------------------------

 

The Global Coordinating Lead Arrangers

DEUTSCHE BANK AG, HONG KONG BRANCH

By:

   Philip Crotty    Peter Lo

Address:

  

55th Floor, Cheung Kong Center

2 Queen’s Road Central

Hong Kong

Tel:

   (852) 2203-7436

Fax:

   (852) 2203-7212

Attention:

  

Jonathan Robinson

Debt Products Group

 

- 78 -



--------------------------------------------------------------------------------

  SOCIÉTÉ GÉNÉRALE ASIA LIMITED

By:

   David Gore    Sun Peng Lui

Address:

  

42/F Edinburgh Tower,

15 Queen’s Road Central,

Hong Kong

Tel:

   (852) 2166-5414/(852) 2166-5415

Fax:

   (852) 2868-1874/(852) 2868-4925

Attention:

  

Kenny Chan/Annie Yuen

Commercial Back Office - Loans

Copy to: Société Générale Asia Limited

Address:

  

42/F Edinburgh Tower

15 Queen’s Road Central

Hong Kong

Tel:

   (852) 2166-5671/(852) 2166-5430/(852) 2166-5665

Fax:

   (852) 2804-6215

Attention:

  

Sunny Lui/Raymond Fung/Sara Wong

Risk & Agency

 

- 79 -